HOBBS BROOK OFFICE PARK

610 Lincoln Street North
Waltham, Massachusetts

LEASE
Altus Pharmaceuticals Inc., a Delaware corporation, as Tenant

                 
ARTICLE I REFEREN
  CE DATA 1        
1.1
  SUBJECTS REFERRED TO     1  
1.2
  EXHIBITS     3  
ARTICLE II
  PREMISES; TERM; RENT     3  
2.1
  PREMISES AND EXCLUSIONS     3  
2.2
  APPURTENANT RIGHTS     5  
2.3
  RESERVATIONS     5  
2.4
  TERM     6  
2.5
  ANNUAL FIXED RENT     8  
2.6
  ADDITIONAL RENT - OPERATING EXPENSES AND TAXES     9  
2.7
  ELECTRICITY     11  
ARTICLE III
  CONSTRUCTION     12  
3.1
  LANDLORD WORK     12  
3.2
  ENTRY BY TENANT PRIOR TO TERM COMMENCEMENT DATE     12  
ARTICLE IV
  LANDLORD’S COVENANTS     12  
4.1
  LANDLORD’S COVENANTS     12  
4.2
  INTERRUPTION     13  
4.3
  INSURANCE     14  
ARTICLE V
  TENANT’S ADDITIONAL COVENANTS     14  
5.1
  MAINTENANCE AND REPAIR     14  
5.2
  USE, WASTE AND NUISANCE     15  
5.3
  COMPLIANCE WITH LAW     16  
5.4
  RULES AND REGULATIONS     16  
5.5
  INDEMNIFICATION AND INSURANCE     16  
5.6
  TENANT’S PROPERTY     17  
5.7
  ENTRY FOR REPAIRS AND INSPECTIONS     18  
5.8
  ASSIGNMENT, SUBLETTING     18  
5.9
  ALTERATIONS     19  
5.10
  SURRENDER     20  
5.11
  PERSONAL PROPERTY TAXES     20  
5.12
  SIGNS     21  
ARTICLE VI
  CASUALTY AND TAKING     21  
6.1
  DAMAGE BY FIRE OR CASUALTY     21  
6.2
  CONDEMNATION - EMINENT DOMAIN     22  
6.3
  EMINENT DOMAIN AWARD     23  
ARTICLE VII
  DEFAULT     23  
7.1
  TERMINATION FOR DEFAULT OR INSOLVENCY     23  
7.2
  REIMBURSEMENT OF LANDLORD’S EXPENSES     24  
7.3
  DAMAGES     24  
7.4
  MITIGATION     25  
7.5
  CLAIMS IN BANKRUPTCY     25  
7.6
  INTEREST ON UNPAID AMOUNTS     25  
7.7
  LATE FEE     26  
7.8
  VACANCY DURING LAST TWO MONTHS     26  
7.9
  EXPENSES AND ATTORNEYS’ FEES     26  
7.10
  WAIVER OF TRIAL BY JURY     26   ARTICLE VIIIMISCELLANEOUS
    26  
8.1
  HOLDOVER     26  
8.2
  ESTOPPEL CERTIFICATES     27  
8.3
  NOTICE     27  
8.4
  LANDLORD’S RIGHT TO CURE     27  
8.5
  SUCCESSORS AND ASSIGNS     28  
8.6
  BROKERAGE     28  
8.7
  WAIVER     28  
8.8
  ACCORD AND SATISFACTION     28  
8.9
  REMEDIES CUMULATIVE     29  
8.10
  PARTIAL INVALIDITY     29  
8.11
  WAIVERS OF SUBROGATION     29  
8.12
  ENTIRE AGREEMENT     29  
8.13
  NO AGREEMENT UNTIL SIGNED     29  
8.14
  TENANT’S AUTHORIZED REPRESENTATIVE     30  
8.15
  NOTICE OF LEASE     30  
8.16
  TENANT AS BUSINESS ENTITY     30  
8.17
  RELOCATION     31  
8.18
  FINANCIAL STATEMENTS     31  
8.19
  SECURITY DEPOSIT     31  
8.20
  MISCELLANEOUS PROVISIONS     33  
8.21
  CONFIDENTIAL INFORMATION     33  
8.22
  TENANT'S EQUIPMENT FINANCING     33  
ARTICLE IX
  LANDLORD’S LIABILITY AND ASSIGNMENT FOR FINANCING     34  
9.1
  LANDLORD’S LIABILITY     34  
9.2
  ASSIGNMENT OF RENTS     35  
ARTICLE X
  SUBORDINATION AND NON-DISTURBANCE     36  
ARTICLE XI
  ROOF SPACE     34  
11.1
  ANTENNA     34  
11.2
  GREENHOUSE     35  

1

HOBBS BROOK OFFICE PARK

Waltham, Massachusetts

LEASE dated October 29, 2007

ARTICLE I

REFERENCE DATA

1.1 SUBJECTS REFERRED TO

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article I.

                                  LANDLORD:                   610 Lincoln LLC, a
Delaware limited liability
 
                  company         LANDLORD’S ADDRESS:
          P. O. Box 549249 c/o 225 Wyman Street                     Waltham,
Massachusetts 02454-9249                     Attention: Real Estate Manager
TENANT:                   Altus Pharmaceuticals Inc., a Delaware
 
                  corporation        
TENANT’S ORIGINAL ADDRESS:

          640 Memorial Drive                             Cambridge,
Massachusetts 02139                     Attention: Chief Financial Officer
 
                  With a copy to:        
 
                  640 Memorial Drive                             Cambridge,
Massachusetts 02139                     Attention: General Counsel
PREMISES ADDRESS:

          610 Lincoln Street North                             Waltham,
Massachusetts 02451 333 Lease                   That certain Lease between the
Tenant and 275                     Wyman LLC, an affiliate of Landlord, dated as
of                     the date hereof for the lease of space at 333            
        Wyman Street, Waltham, Massachusetts. ESTIMATED TERM
                       
COMMENCEMENT DATE:

          April 1, 2008         RENT COMMENCEMENT DATE:
          The date that is three (3) months after the Term
 
                  Commencement Date.         TERM COMMENCEMENT DATE:
          As defined in Section 2.4.                       TERM EXPIRATION DATE:
          The last day of the tenth (10th)                     Lease Year,
subject to extension as set
 
                  forth in Section 2.4.1                               LEASE
YEAR:                   Each Lease Year shall consist of twelve (12)            
        calendar months beginning with the Term                     Commencement
Date, except that if the Term                     Commencement Date is not the
first day of a                     calendar month, then Lease Year 1 shall
include                     the partial month at the beginning of the Term      
              in addition to the following twelve (12)                    
calendar months, and the Annual Rent for Lease                     Year 1 shall
be proportionately increased. ANNUAL FIXED RENT:
                       
 
                          Rent Per Square Foot
 
                          of Premises Rentable
Lease Year
  Annual Fixed Rent   Monthly Fixed Rent   Floor Area                      
1-5
  $ 2,171,920.00             $ 180,993.33     $ 34.00  
6-10
  $ 2,491,320.00             $ 207,610.00     $ 39.00   IMPROVEMENT ALLOWANCE:
          $23.00 per square foot of Rentable Floor Area of                    
the Premises ($1,469,240.00). SPACE PLANNING ALLOWANCE:
          $2.25 per square foot of Rentable Floor Area of                    
the Premises ($143,730.00). LAND:                   The land upon which the
Building is situated                     including parking areas, garages,
drives, walks,                     landscaped areas and other common areas
serving
 
                  the Building.         BUILDING:                   The entire
building known and numbered as                     610 Lincoln Street North,
Waltham, Massachusetts                     and all other improvements on the
Land. RENTABLE FLOOR AREA OF BUILDING:
          Conclusively agreed to be 85,430 square feet. PREMISES:              
    The space delineated on Exhibit A.                       RENTABLE FLOOR AREA
          Conclusively agreed to be 63,880 square feet
OF PREMISES:
                  located in the Building.         PERMITTED USES:
          General office uses, chemical and biological                    
laboratory uses, and uses ancillary thereto. SECURITY DEPOSIT:
          Cash or irrevocable letter of credit as set                     forth
in Section 8.18 in the initial amount of
 
                  $ 1,850,000.                                 PUBLIC LIABILITY
INSURANCE:
                  $ 5,000,000.00   BROKER:                   Cresa Partners and
Wyman Street Advisors                     Jonathan Lieber, Chief Financial
Officer (except                     with respect to Tenant’s Initial
Construction, TENANT’S AUTHORIZED
          for which Tenant’s Authorized Representative
REPRESENTATIVE:

          shall be John Alleruzzo)        
LANDLORD’S AUTHORIZED REPRESENTATIVE:

  Donald G. Oldmixon        

1.2 EXHIBITS

The following is a list of Exhibits attached to this Lease.

     
Exhibit A:
  Plan of Premises
Exhibit A-1:
  Plan of BG Expansion Premises
Exhibit A-2:
  Parking Plan
Exhibit B:
  Tenant’s Initial Construction
Exhibit C:
  Confirmation of Lease Commencement
Exhibit D:
  Heat and Air Conditioning Specification

ARTICLE II

PREMISES; TERM; RENT

2.1 PREMISES AND EXCLUSIONS

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises. The Premises exclude exterior parking areas, common areas and
facilities of the Building, entranceways and other exterior common areas and
facilities.

This Lease is subject to all easements, restrictions, agreements, and
encumbrances of record as of the date hereof to the extent in force and
applicable. Landlord represents that such title matters shall not affect any of
Tenant’s rights under this Lease in any material and adverse respect.

2.1.1 RIGHT OF FIRST OFFER FOR 610 LINCOLN STREET SOUTH

Simultaneously with any offer to lease space in 610 Lincoln Street South,
Waltham, Massachusetts to any third party, Landlord shall offer to lease such
space (the “Offered Space”) to Tenant on the same rental terms and conditions as
Landlord is then offering the third party (including any concessions then being
offered by Landlord, if any), but for a term coterminous with the Term (so long
as there are at least two [2] Lease Years remaining in the Term at the time the
Offered Space is offered to Tenant), provided, however, that if there are less
than two (2) Lease Years left in the Term at the time Tenant leases the Offered
Space, then Tenant may exercise its right to lease the Offered Space only if
Tenant has remaining, and exercises, an Extension Option under Section 2.4.1 for
the Premises so that the Offered Space shall be leased by Tenant for a term
coterminous with the Term. Accordingly, if the Tenant exercises its rights
hereunder and there are less than two (2) Lease Years remaining in the Term,
Tenant may exercise its rights hereunder and the term for the Offered Space
shall be the then remaining Term of the time the Offered Space is offered to
Tenant; if Tenant exercises its Extension Option, if any, the term for such
Offered Space shall be for the remainder of the Term, as extended. The tenants
of the Offered Space as of the date hereof, which are Autodesk, Inc., Gunderson
Dettmer Stough Villeneuve Franklin & Hachigian, LLP, Herbst Lazar Bell, Inc. and
Xerox Corporation, or any successor, assign or affiliate of any of the foregoing
under such leases shall not be considered a “third party” for purposes of this
Section 2.1.1. In the event that Tenant waives (or is deemed to have waived) its
rights to any Offered Space that is offered to Tenant in accordance with this
Section 2.1.1, then the party to any such lease, or any successor, assign or
affiliate of such party under any such lease shall not be considered a “third
party” for purposes of this Section 2.1.1, and Landlord shall be free to lease
the Offered Space to any of the foregoing without offering the same to Tenant
until such space becomes available again.

Any offer by Landlord under this Section 2.1.1 may be accepted by Tenant by
written notice given within fifteen (15) Business Days of delivery of Landlord’s
offer (failing which, such offer shall be deemed conclusively waived by Tenant,
and Landlord shall have no further obligation to offer such Offered Space to
Tenant nor shall Tenant have any further right to lease the same except as
provided under this Section 2.1.1). In the event that Tenant accepts any offer
by Landlord under this section, the leasing of such Offered Space shall be
documented by an amendment to this Lease. Tenant’s rights under this
Section 2.1.1 with respect to a particular offer by Landlord hereunder shall be
rendered void, at Landlord’s election, if Tenant is in default (subject to any
applicable notice and cure periods) at the time Landlord offers any space to a
third party or at the time Tenant’s lease of any Offered Space under this
Section 2.1.1, would otherwise commence. If Landlord does not enter into a lease
of such space within nine (9) months after the date of Landlord’s offer to
Tenant or if the lease which Landlord intends to enter into contains terms which
are materially different or contains a rental rate which is less than ninety
percent (90%) of the rental which is offered to Tenant, such space shall be
deemed available space and Landlord shall have to present such space again to
Tenant, and Landlord shall thereafter give the notice to Tenant required by this
Section.

If Tenant exercises its rights under this Section 2.1.1, Landlord shall use
reasonable efforts to deliver the Offered Space as set forth in Landlord’s
offer. Landlord’s failure to deliver, or delay in delivering, all or any part of
the Offered Space by reason of Force Majeure, as such term is defined in
Section 4.2, and including continued occupancy of any such Offered Space by any
occupant thereof shall not give rise to any liability of Landlord, shall not
alter Tenant’s obligation to accept such Offered Space when delivered, shall not
constitute a default of Landlord, and shall not affect the validity of the
Lease; provided that if delivery of the Offered Space does not occur within
sixty (60) days after the delivery date set forth in Landlord’s Offer, Tenant
may elect to withdraw its exercise of its rights under this Section 2.1.1 by
notice given within ten (10) Business Days after the expiration of such sixty
(60) day period. If Tenant so notifies Landlord, Tenant’s Right of First Offer
under this Section 2.1.1 shall not apply to the next lease of the Offered Space
in question (but shall apply to subsequent leases thereafter).

This Section 2.1.1 shall not be construed to grant to Tenant any rights or
interest in any space in 610 Lincoln Street South and any claims by Tenant
alleging a failure of Landlord to comply herewith shall be limited to claims for
monetary damages and Tenant may not assert any rights in any space nor file any
lis pendens or similar notice with respect thereto.

Tenant’s rights under this Section 2.1.1 are personal to Tenant and shall not
apply to any Transferee of Tenant (other than a Transferee under a Permitted
Transfer). If at the time of any Landlord’s offer hereunder the Tenant has
Transferred more than twenty-five percent (25%) of the Premises (not including
Permitted Transfers), then Tenant’s rights under this Section 2.1.1 shall not be
applicable with respect to such offer.

2.1.2 EXPANSION.

Upon receipt of written notice from Landlord that the lease for approximately
21,550 rentable square feet to BG Medicine, Inc. (the “BG Lease”) has terminated
and that the BG Expansion Premises are being delivered to Tenant, the Premises
shall automatically expand in accordance with this Section 2.1.2 to include an
additional 21,550 rentable square feet of space in the Building (the “BG
Expansion Premises”), which BG Expansion Premises is more particularly shown on
the plan attached hereto as Exhibit A-1. Following the expansion described in
this Section 2.1.2, the Premises will include all common areas of the Building.
The lease of the BG Expansion Premises shall be on the same terms and conditions
that are set forth in this Lease for the Premises, including without limitation,
Section 2.4.1 below, except that the Rent Commencement Date for the BG Expansion
Premises shall be ninety (90) days after the date on which the BG Expansion
Premises are delivered to Tenant in accordance herewith (the “BG Delivery
Date”), the Improvement Allowance for the BG Expansion Premises shall be
$495,650 and the Space Planning Allowance for the BG Expansion Premises shall be
$48,487.50. The provisions of this Section 2.1.2 shall be self-operative, but at
either party’s request, Landlord and Tenant shall enter into an amendment to
this Lease to reflect the expansion of the Premises to include the BG Expansion
Premises. The BG Expansion Premises shall be delivered to Tenant in “broom
clean” condition, but including all biotechnology trade fixtures that are
affixed to the BG Expansion Premises as of the date hereof, including any
benches, cabinets and racks, and free of all tenants and occupants, and such
delivery shall be subject to the provisions of Section 2.4(d) below. The term of
the BG Lease is scheduled to expire on June 30, 2008 (and the tenant thereunder
is entitled to an extension term of one (1) additional year). Notwithstanding
the provisions of this Section 2.1.2, the BG Delivery Date shall not occur prior
to June 30, 2009 and no later than July 1, 2010 (the “BG Outside Delivery
Date”), it being agreed that Tenant may terminate its rights to the BG Expansion
Premises if the BG Delivery date occurs later than the Outside BG Delivery Date.

2.2 APPURTENANT RIGHTS

Tenant shall have, as appurtenant to the Premises, rights to use in common
(subject to reasonable rules of general applicability to tenants and other users
of the Building, if any, from time to time made by Landlord of which Tenant is
given written notice): (a) the loading platform serving the Building (and
Tenant’s rights thereto shall be exclusive [subject to use by Landlord in
connection with Landlord’s obligations under this Lease] so long as Tenant
leases one hundred percent [100%] of the Rentable Area of Building); (b) common
driveways and walkways necessary for access to the Building; (c) the roof of the
Building for telecommunications antennae; (d) the parking areas (as the same are
shown on the attached Exhibit A-2; and such areas shall maintain a parking ratio
of at least 3.5 spaces per 1,000 rentable square feet of the Premises) (it being
agreed that fifteen (15) of such spaces shall be designated for exclusive use by
Tenant for visitor parking, which fifteen (15) parking spaces shall be mutually
agreed upon by Landlord and Tenant) and facilities serving the Building from
time to time intended for general use by Tenant, other Building tenants (if
any), and visitors, subject to reasonable rules from time to time made by
Landlord of which Tenant is given notice; (e) any other facilities generally
available to tenants in the Hobbs Brook Office Park, subject to reasonable rules
from time to time in effect of which Tenant is given notice, and (f) all common
areas of the Building so long as Tenant leases less than 100% of the Rentable
Area of the Building. Landlord hereby grants Tenant the right to use the
existing corridor from 610 Lincoln Street North in order to access 610 Lincoln
Street South for the use of certain amenities which may be available in the
Hobbs Brook Office Park from time to time. Nothing contained in the Lease shall
prohibit or otherwise restrict Landlord from changing, from time to time,
without notice to Tenant, the location, layout or type of the forgoing common
areas and facilities, provided that no such change shall materially and
adversely affect Tenant’s appurtenant rights set forth in this Section 2.2 and
Landlord shall not substantially reduce the number of parking spaces available
for use of tenants of Hobbs Brook Office Park or the parking ratio set forth
above by more than five (5) parking spaces. Tenant shall have the right to use
any existing emergency generators in the Building (the “Emergency Generators”)
for backup power to the Premises. Landlord makes no representation or warranty
with respect to the Emergency Generators, including without limitation as to
their condition or suitability for Tenant’s uses. Tenant shall be responsible
for the maintenance of the Emergency Generators and Landlord shall have no
obligation with respect thereto. If for any reason the Emergency Generators
cease to operate or are otherwise unavailable, then Landlord shall permit Tenant
(without any obligation on the part of Tenant to do so) to install replacement
generators in the location of the applicable Emergency Generator to be installed
and maintained by Tenant at Tenant’s sole cost and expense subject to all
applicable terms and provisions of this Lease.

2.3 RESERVATIONS

Landlord reserves the right from time to time, with telephonic notice and
without unreasonable (except in emergency) interruption of Tenant’s use: (a) to
install, use, maintain, repair, replace and relocate for service to the Premises
and other parts of the Building, or either, pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located in the Premises or the Building and (b)
to alter or relocate any other common facility, including without limitation any
lobby and courtyard areas. Installations, replacements and relocations referred
to in clause (a) above shall be located as far as practicable in the central
core area of the Building, above ceiling surfaces, below floor surfaces or
within perimeter walls of the Premises. Landlord shall provide Tenant with
reasonable prior notice of any such installation, replacement or relocation and
shall use reasonable efforts to schedule the making thereof so as to minimize,
to the extent practicable, the interference with Tenant’s business operations.
Landlord’s reservations set forth in this Section 2.3 shall not be applicable in
the event that Tenant leases one hundred percent (100%) of the Rentable Area of
Building.

2.4 TERM

(a) If the Term Commencement Date is a date certain agreed upon by the parties
at the time of execution of this Lease, the Term Commencement Date shall be as
set forth in Section 1.1 and the Term shall begin at 12:01 a.m. on such date and
shall end at 12:00 midnight on the Term Expiration Date set forth in Section 1.1
or on such earlier date pursuant to the provisions of this Lease; otherwise, the
following provisions shall govern.

(b) If the Term Commencement Date is not a date certain, the Term shall begin at
12:01 a.m. on the earlier to occur of the following (i) or (ii), which date
shall be the “Term Commencement Date,” and shall end at 12:00 midnight on the
Term Expiration Date set forth in Section 1.1 or on such earlier date pursuant
to the provisions of this Lease.

(i) The date Tenant enters into possession of all or any portion of the Premises
for the conduct of its business. (The event described in the prior sentence
shall not be deemed to occur by virtue of the installation or testing of
computers or other equipment or the installation of other property of Tenant in
the Premises.)

(ii) The date which is the later of April 1, 2008 or the date which is six
(6) months after the Delivery Date (as such term is defined below).

Upon request by either party, the parties shall execute documentation setting
forth the Term Commencement Date in the form attached as Exhibit C.

(c) Subject to delay caused by Force Majeure, as such term in defined in
Section 4.2, or caused by action or inaction of Tenant, Landlord shall endeavor,
in good faith, to cause the Premises to be delivered to Tenant free of occupants
and in “broom clean condition” (other than biotechnology trade fixtures that are
affixed to the Premises as of the date hereof, including any benches, cabinets
and racks, and other than materials that Tenant has purchased or otherwise
obtained from the current occupant of the Premises, and further provided that
upon Tenant’s request, Landlord will not obligate the prior occupant of the
Premises to remove existing cabling therefrom) on or prior to February 1, 2008
(and the actual date of such delivery shall be the “Delivery Date”). Landlord’s
failure to cause such the Delivery Date to occur by February 1, 2008, for any
reason, shall not give rise to any liability of Landlord hereunder, shall not
constitute a Landlord’s default, shall not affect the validity of this Lease,
and shall have no effect on the beginning or end of the Term as otherwise
determined hereunder or on Tenant’s obligations associated therewith.
Notwithstanding the foregoing, in the event that for any reason within
Landlord’s reasonable control (and specifically excluding any delay caused by
Force Majeure or a Tenant’s Delay), the Delivery Date does not occur on or
before February 1, 2008 (the “Outside Date”), then Tenant shall be entitled to a
credit against Annual Fixed Rent owed by Tenant in an amount equal to two times
the daily Annual Fixed Rent for each day of such delay from the Outside Date
until the Delivery Date, which credit against Annual Fixed Rent shall be applied
from and after the Term Commencement Date. In the event that for any reason,
other than due to any delay or delays caused by Force Majeure or a Tenant’s
Delay (as such term is defined in Exhibit B), both the 333 Delivery Date (as
such term is fined in the 333 Lease) and the Delivery Date have not occurred on
or before March 1, 2008, Tenant shall have the right, by written notice given to
Landlord before and subject to the provisions of this paragraph, to terminate
this Lease effective as of April 1, 2008 (the “Outside Termination Date”), and
neither Tenant nor Landlord shall have any further obligations hereunder except
as specifically set forth in this Lease; provided, however, that if the 333
Delivery Date and the Delivery Date have both occurred before the Outside
Termination Date, Tenant’s termination notice shall be void and of no further
force or effect and this Lease shall not be terminated.

(d) In the event that for any reason both the 333 Delivery Date and the Delivery
Date have not occurred on or before May 1, 2008, then Tenant shall have the
right, by written notice to Landlord before May 15, 2008, to terminate this
Lease effective as of May 31, 2008, and neither Tenant nor Landlord shall have
any further obligations hereunder except as specifically set forth in this
Lease; provided, however that if both the 333 Delivery Date and the Delivery
Date occur prior to May 31, 2008, then Tenant’s termination notice shall be void
and of no further force or effect and this Lease shall not be terminated.

2.4.1 EXTENSION OPTION.

Tenant shall have the option to extend the Term for two (2) additional five-year
extension terms (each an “Extension Term”) by notice given to Landlord at least
twelve (12) months before the Term Expiration Date. Tenant’s election shall be
exercised, and Annual Fixed Rent for the Extension Term shall be determined, as
set forth below. If Tenant fails timely to exercise its option for any Extension
Term, Tenant shall have no further extension rights hereunder.

Tenant’s option so to extend the Term shall be void, at Landlord’s election, if
Tenant is in default (subject to any applicable notice and cure periods set
forth in this Lease) at the time Tenant elects to extend the Term or at the time
the Term would expire but for such extension. The extension of the Term shall be
applicable to the entire Premises and Tenant shall have no right to extend the
Term for only a portion of the Premises. During the Extension Term, if any, all
provisions of this Lease shall apply except that Tenant shall have no further
option to extend the Term after the last Extension Term.

During the Extension Term, Tenant shall pay Annual Fixed Rent equal to
ninety-five percent (95%) of the then prevailing market rate for a five (5) year
lease of an entire laboratory building in the market of Route 128 in Waltham
comparable to the Premises in terms of location, finish (excluding any finishes
that are not provided by Landlord or are not paid for by the Improvement
Allowance), age, building quality and amenities for a tenant of equal size and
financial strength as Tenant, under terms and conditions substantially the same
as those of this Lease as though then available for single occupancy for the
Permitted Uses (or any higher and better use then being made by Tenant) in
“as-is” condition or such better condition in which Tenant is required to
maintain the Premises (the “Fair Market Rent”). Further, if Tenant exercises its
right to extend the Term of this Lease for an Extension Term, Landlord shall
provide Tenant with an allowance for the costs (“Expansion Allowance”) of
redecorating the Premises in an amount not to exceed five and 00/100 dollars
($5.00) per square foot of rentable floor area, which Expansion Allowance shall
be used by Tenant not later than the twelfth (12th) month of each Extension
Term. The Expansion Allowance shall be disbursed in the same manner and pursuant
to the same terms and conditions as the Improvement Allowance.

Landlord shall notify Tenant of its estimate of the Fair Market Rent within ten
(10) days after Tenant exercises the applicable extension option. In the event
that Landlord fails to notify Tenant of such estimate within ten (10) days after
Tenant exercises such extension option, Tenant shall provide Landlord with a
written notice requesting such estimate and Landlord shall have an additional
five (5) Business Days following Tenant’s notice to notify Tenant of Landlord’s
estimate of the Fair Market Rent. Tenant shall have the option to accept or
reject by written notice Landlord’s estimate, or to withdraw its exercise of the
extension option, in any case within fifteen (15) Business Days following
delivery of Landlord’s estimate. Tenant’s failure to respond within such period
shall be deemed to constitute rejection of Landlord’s estimate. In the event
Tenant rejects Landlord’s estimate then the Fair Market Rent shall be arbitrated
in accordance with the following procedure. In the event Landlord fails to
notify Tenant of its estimate as provided above, the Tenant shall have the
option to (i) determine Fair Market Rent by arbitration as set forth below or
(ii) withdraw its exercise of the extension option by written notice to
Landlord.

Each of Landlord and Tenant, within twenty (20) days after notice by Tenant
disputing Landlord’s estimate of the Fair Market Rent, shall appoint as an
arbitrator an MAI appraiser with at least ten (10) years experience as an
appraiser of laboratory buildings in the Greater Boston area, including first
class suburban laboratory buildings, and shall give notice of such appointment
to the other party. If either Landlord or Tenant shall fail timely to appoint an
arbitrator, the other may apply to the Boston office of the American Arbitration
Association (“AAA”) for appointment of such an arbitrator five (5) Business
Days, as such term is defined in Section 8.20, after notice of such failure to
the delinquent party if such arbitrator has not then been appointed. The two
arbitrators shall, within five (5) Business Days after appointment of the second
arbitrator, appoint a third arbitrator who shall be similarly qualified. If the
two arbitrators are unable to agree timely on the selection of the third
arbitrator, then either arbitrator on behalf of both may request such
appointment from the Boston office of the AAA. The arbitration shall be
conducted in accordance with the commercial arbitration rules of the AAA insofar
as such rules are not inconsistent with the provisions of this Lease (in which
case the provisions of this Lease shall govern). The arbitrators shall be
charged to reach a majority written decision in accordance with the standards
for the Fair Market Rent as provided in this Section 2.4.1, within twenty
(20) days after the third arbitrator is appointed, by selecting either of the
final estimates of the Fair Market Rent provided by Landlord and Tenant at the
commencement of the hearing. The arbitrators shall have no authority or
jurisdiction to make any other determination of such amount. The cost of the
arbitration (exclusive of each party’s witness and attorneys fees, which shall
be paid by such party) shall be borne equally by the parties. If the AAA shall
cease to provide arbitration for commercial disputes in Boston, the second or
third arbitrator, as the case may be, shall be appointed by any successor
organization providing substantially the same services, and in the absence of
such an organization, by a court of competent jurisdiction under the arbitration
act of The Commonwealth of Massachusetts.

If Landlord should delay in giving the notice which begins the valuation
procedures of this Section 2.4.1, or if the process should otherwise be delayed
for any reason, then such procedures shall nevertheless remain in effect and be
applicable when and as invoked with respect to Annual Fixed Rent payable (during
the Extension Term; but until such procedures are completed, Tenant shall pay on
account of Annual Fixed Rent at the rate established for Annual Fixed Rent for
the last twelve (12) months of the Term (and upon Fair Market Rent being
established, Tenant shall pay the same within ten (10) days of such
determination, retroactively to the beginning of the Extension Term). Each party
shall bear the costs of the arbitrator selected by it and shall share equally in
the costs of the third arbitrator selected in accordance herewith. The parties
shall adjust for over or under payments within twenty (20) (days after the
decision of the arbitrators is announced.

Promptly after the Annual Fixed Rent is determined for the Extension Term,
Landlord and Tenant shall enter into an amendment of this Lease confirming the
extension of the Term and the new rate for Annual Fixed Rent.

Tenant’s rights under this Section 2.4.1 are personal to Tenant and shall not
apply to any Transferee of Tenant (other than a Transferee under a Permitted
Transfer). If at the commencement of an Extension Term Tenant has Transferred
more than thirty-five percent (35%) of the Premises (not including Permitted
Transfers), then Tenant’s rights under this Section 2.4.1 shall be null and void
and of no further force or effect.

2.4.2 Prior to the Delivery Date and prior to the date that the BG Space or any
Offered Space which consists of laboratory space is delivered to Tenant,
Landlord shall clean and otherwise decommission all interior surfaces (including
floors, walls, ceilings, and counters), piping, supply lines, waste lines and
plumbing in or serving the Premises, and all exhaust or other ductwork in or
serving the Premises, in each case that has carried, released or otherwise been
exposed to any Hazardous Substances due to any prior use or occupancy of the
Premises, and shall otherwise clean the Premises so as to permit the report
hereinafter called for by this Section 2.4.2 to be issued. At least five
(5) Business Days prior to the Delivery Date and at least five (5) Business Days
prior to the date that the BG Space or any Offered Space which consists of
laboratory space is delivered to Tenant, Landlord, at Landlord’s expense, shall
obtain for Tenant a report addressed to Tenant (and, at Landlord’s election,
Landlord) by a reputable licensed environmental engineer or industrial hygienist
that is designated by Landlord and acceptable to Tenant in Tenant’s reasonable
discretion, which report shall be based on the environmental engineer’s
inspection of the Premises and shall state, to the Tenant’s reasonable
satisfaction, that (a) the Hazardous Substances described in the first sentence
of this paragraph, to the extent existing prior to such decommissioning, have
been removed in accordance with applicable laws and best industry practice;
(b) all Hazardous Substances described in the first sentence of this paragraph,
if any, have been removed in accordance with applicable laws and best industry
practice from the interior surfaces of the Premises (including floors, walls,
ceilings, and counters), piping, supply lines, waste lines and plumbing, and all
such exhaust or other ductwork in the Premises, may be reused by Tenant in
compliance with applicable laws without incurring special costs on account of
such Hazardous Substances or undertaking special procedures for demolition,
disposal, investigation, assessment, cleaning or removal of such Hazardous
Substances and without giving notice in connection with such Hazardous
Substances; and (c) the Premises may be reoccupied for office or laboratory use,
demolished or renovated without incurring special costs on account of such
Hazardous Substances or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Substances described
in the first sentence of this paragraph and without giving notice in connection
with Hazardous Substances. Further, for purposes of clauses (b) and (c),
“special costs” or “special procedures” shall mean costs or procedures, as the
case may be, that would not be incurred but for the nature of the Hazardous
Substances as Hazardous Substances instead of non-Hazardous Substances. The
report shall also include reasonable detail concerning the clean-up measures
taken, the clean-up locations, the tests run and the analytic results.

If Landlord fails to perform its obligations under this Section 2.4.2, without
limiting any other right or remedy, Tenant may, on five (5) business days’ prior
written notice to Landlord perform such obligations at Landlord’s expense, and
Landlord shall within ten (10) days of demand reimburse Tenant for all
reasonable out-of-pocket costs and expenses incurred by Tenant in connection
with such work. Landlord’s obligations under this Section 2.4.2 shall survive
the expiration or earlier termination of this Lease. In addition, at Tenant’s
election, Tenant may inspect the Premises and/or the Property for Hazardous
Substances at Tenant’s cost and expense prior to the Term Commencement Date and
with respect to the BG Space, on or before BG Delivery Date. Landlord shall pay
for all such costs and expenses incurred by Tenant in connection with such
inspection if such inspection reveals that the Premises are not in compliance
with the requirements of the immediately preceding paragraph or a release or
threat of release of Hazardous Substances exists at the Property or Premises as
a result of the acts or omission of Landlord, its officers, employees,
contractors, and agents (except to the extent resulting from the acts or
omissions of Tenant or Tenant’s agents, employees or contractors).

Tenant’s rights under this Section 2.4.2 are personal to Tenant and shall not
apply to any Transferee of Tenant (other than a Transferee under a Permitted
Transfer). If at the commencement of an Extension Term Tenant has Transferred
more than thirty-five percent (35%) of the Premises (not including Permitted
Transfers), then Tenant’s rights under this Section 2.4.2 shall be null and void
and of no further force or effect.

2.5 ANNUAL FIXED RENT

Tenant covenants and agrees to pay the Annual Fixed Rent in Section 1.1 to
Landlord in advance in equal monthly installments commencing on the Rent
Commencement Date (if not the first day of a month) and thereafter on the first
day of each calendar month during the Term. All payments shall be due without
billing or demand and without deduction, setoff or counterclaim, except as
expressly set forth in this Lease. Tenant shall make payment for any portion of
a month at the beginning or end of the Term. All payments shall be payable to
Landlord at Landlord’s address, as specified in Section 1.1, or to such other
entities at such other places as Landlord may from time to time designate.

Without limiting the foregoing, except as expressly set forth in this Lease,
Tenant’s obligation so to pay Rent (as hereinafter defined) shall not be
discharged or otherwise affected by any law or regulation now or hereafter
applicable to the Premises, or any other restriction on Tenant’s use, or any
casualty or taking, or any failure by Landlord to perform any covenant contained
herein, or any other occurrence; and, except as expressly set forth in this
Lease, Tenant waives all rights now or hereafter existing to terminate or cancel
this Lease or quit or surrender the Premises or any part thereof, or to assert
any defense in the nature of constructive eviction to any action seeking to
recover Rent.

The foregoing notwithstanding, if Landlord fails for any reason to provide any
service to be supplied by Landlord under the Lease which is necessary for
Tenant’s reasonable use of the Premises (such as HVAC, elevator service,
electricity, water, or structural repairs), and Tenant is unable to use the
Premises on account of such failure, Tenant shall be entitled to a proportional
abatement of Annual Fixed Rent and Additional Charges for Operating Expenses and
Taxes based on the portion of the Premises which cannot be used by Tenant. This
abatement shall begin on the fifth (5th) consecutive Business Day from Tenant’s
written notice to Landlord of the failure. The abatement shall end when the
services are restored sufficiently to permit use of the Premises. If Tenant is
unable to occupy all or a substantial portion of the Premises as a result of a
failure to provide services for reasons within Landlord’s control for more than
forty-five (45) consecutive Business Days from Tenant’s written notice to
Landlord of the failure, then Tenant may terminate this Lease and the 333 Lease
by notice given to Landlord and the landlord under the 333 Lease at any time
prior to the date when the services are restored sufficiently to permit use of
substantially all of the Premises. In the event that the 333 Lease is terminated
by Tenant in accordance with Section 2.5 thereof, then this Lease shall so
terminate as of the effective date of the termination of the 333 Lease.

              2.6   ADDITIONAL RENT — OPERATING EXPENSES AND TAXES      
 
    2.6.1     ADDITIONAL RENT — GENERAL COVENANT.
 
           

Commencing on the Term Commencement Date, Tenant covenants and agrees to pay to
Landlord, as “Additional Rent”, (i) Landlord’s Operating Expenses,
(ii) Landlord’s Taxes; provided that if less than the Total Rentable Floor Area
of the Building is occupied by Tenant at any time during such period, Tenant
covenants and agrees to pay to Landlord, as “Additional Rent”, (i) an amount
equal to the product of (a) the Rentable Floor Area of the Premises and
(b) Landlord’s Operating Expenses per square foot of Rentable Floor Area of the
Building, (ii) an amount equal to the product of (a) the Rentable Floor Area of
the Premises and (b) Landlord’s Taxes per square foot of Rentable Floor Area of
the Building. Further, if less than the Total Rentable Floor Area of the
Building is leased by Tenant during any period, Landlord may extrapolate
components of Landlord’s Operating Expenses and Landlord’s Taxes as though the
Total Rentable Floor Area of the Building had been ninety-five percent (95%)
occupied at all times during such period, and (iii) any other charges payable by
Tenant to Landlord under this Lease. The term “Rent” as used in this Lease shall
mean Annual Fixed Rent and Additional Rent as set forth in this Lease.
Appropriate adjustments shall be made for any portion of a year at the beginning
or end of the Term. As of the date hereof, Tenant’s pro rata share of the Hobbs
Brook Office Park is 5.40%. Tenant acknowledges that such pro rata share may
change from time to time based upon any future development of Hobbs Brook Office
Park.

2.6.2 PAYMENT.

Additional Rent for Operating Expenses and Taxes under this Section 2.6 shall be
paid for any portion of a month at the beginning of the Term and thereafter in
monthly installments on the first day of each calendar month in amounts
reasonably estimated by Landlord for the then current calendar year. Landlord
may from time to time revise such estimates based on available information
relating to Landlord’s Operating Expenses and Taxes or otherwise affecting the
calculation hereunder. Within ninety (90) days after the end of each calendar
year, Landlord will provide Tenant with an accounting statement of Landlord’s
Operating Expenses and Taxes and other data necessary to calculate Additional
Rent hereunder for such calendar year prepared in reasonable “line item” detail,
and consistently maintained from year to year in accordance with generally
accepted accounting principles (and at such time Landlord will also provide
Tenant with Landlord’s estimated budget for the current calendar year). Such
statement shall be conclusive between the parties unless disputed in accordance
with Section 2.6.5. Upon issuance thereof, there shall be an adjustment between
Landlord and Tenant for the calendar year covered by such accounting to the end
that Landlord shall have received the exact amount of Additional Rent due
hereunder. Any overpayments by Tenant hereunder shall be credited against the
next payments of Additional Rent due under this Section 2.6, provided there are
no outstanding amounts due Landlord under this Lease at such time. Any
underpayments by Tenant shall be due and payable within thirty (30) days of
delivery of Landlord’s statement. With respect to the calendar year in which the
Term ends, the adjustment shall be pro rated for the portion of the year
included in the Term, but shall take place nevertheless at the times provided in
the preceding sentences (and any overpayments by Tenant hereunder shall be paid
to Tenant within thirty (30) days following the expiration of the Term, to the
extent there are no outstanding amounts due Landlord under this Lease at such
time).

2.6.3 “LANDLORD’S OPERATING EXPENSES” — DEFINITION.

“Landlord’s Operating Expenses” means all reasonable and customary costs of
Landlord in owning, servicing, operating, managing, maintaining, and repairing
the Building, Land, and all improvements thereon and providing services to
tenants including, without limitation, the costs of the following: (i) supplies,
materials and equipment purchased or rented, total wage and salary costs paid
to, and all contract payments made on account of, all persons engaged in the
operation, maintenance, security, cleaning and repair of the Building and Land,
including Social Security, old age and unemployment taxes and so-called “fringe
benefits”; (ii) building services furnished to other tenants of the Building (if
any) at Landlord’s expense (including the types of services provided to Tenant
pursuant to Section 4.1 hereof) and maintenance and repair of and services
provided to or on behalf of the Building performed by Landlord’s employees or by
other persons under contract with Landlord; (iii) utilities consumed and
expenses incurred in the operation, maintenance and repair of the Building
including, without limitation, oil, gas, electricity (other than electricity to
tenants in their premises if Tenant is directly responsible for payment under
this Lease on account of electricity consumed by Tenant), water, sewer and snow
removal; (iv) commercially reasonable costs of casualty, liability and other
insurance, and unreimbursed costs incurred by Landlord which are subject to a
commercially reasonable insurance deductible; (v) provided that any of the
following are available for use by Tenant (and provided that the cost is
applicable to all tenants of the Hobbs Brook Office Park who benefit from the
use of a cafeteria or other food service facility), costs of operating any
cafeteria, other food service facility for use of tenants of the Hobbs Brook
Office Park generally (subject to reasonable allocation as set forth in clause
(vii) below); (vi) management fees not to exceed four percent (4%) of net rental
income; (vii) any such costs of Landlord incurred with respect to the Hobbs
Brook Office Park that are reasonably allocated to the Building. If Landlord, in
its reasonable discretion, installs a new or replacement capital item for the
purpose of reducing (or avoiding increases in) Landlord’s Operating Expenses
(provided that Tenant has consented to the installation of such new or
replacement capital item), complying with any building code or other law,
regulation or legal requirement not in effect prior to the Term Commencement
Date, or complying with the requirements of any insurer not in effect prior to
the Term Commencement Date, the cost of such item amortized on a straight-line
basis over its useful life as determined in accordance with generally accepted
accounting principles with interest at the then “Prime Rate” as published by the
Wall Street Journal or comparable financial publication reasonably selected by
Landlord shall be included in Landlord’s Operating Expenses. Landlord’s
Operating Expenses shall not include (i) any costs or expenses incurred by
Landlord in the construction and development of the Building including
construction for tenants for which Landlord is entitled to reimbursement;
(ii) payments of principal interest or other charges on mortgages; (iii) costs
for categories of services provided to other tenants but not to Tenant;
(iv) salaries of executives or principals of Landlord (except as the same may be
reflected in the management fee for the Building or attributable to actual
Building operations); (v) costs incurred in connection with the making of
repairs or replacements which are the obligation of another tenant or occupant
of the Building; (vi) advertising, marketing, promotional, public relations or
brokerage fees, commissions or expenditures; (vii) interest or penalties for any
failed payments by Landlord under any contract or agreement; (viii) costs
(including, within limitation, attorneys’ fees and disbursements) in excess of
reasonable insurance deductible amounts incurred in connection with any
judgment, settlement or arbitration award resulting from any gross negligence or
willful misconduct of Landlord or its agents; (ix) costs of electricity or
utilities furnished directly to any premises of other tenants of the Building
where such utility is separately metered to the Premises or Tenant pays a
separate charge therefor; (x) costs incurred in connection with Landlord’s
preparation, negotiation, dispute resolution and/or enforcement of leases,
including court costs and attorneys’ fees and disbursements in connection with
any summary proceeding to dispossess any other tenant, or incurred in connection
with disputes with prospective tenants, leasing agents, purchasers or
mortgagees; (xi) costs of repairs, restoration or replacements occasioned by
fire or other casualty in excess of reasonable insurance deductible amounts, or
caused by the exercise of the right of eminent domain; legal and other
professional fees relating to matters which are excluded from Operating Expenses
for the Building; (xii) the cost to make improvements, alterations and additions
to the Building which are required in order to render the same in compliance
with laws, rules, orders, regulations and/or directives as in effect and
generally enforced as of the Term Commencement Date; (xiii) the cost of
environmental monitoring, compliance, testing and remediation performed in, on,
about and around the Building or the Land except as provided in Section 5.2
hereof; (xiv) depreciation; (xv) amounts other than the management fee specified
above paid to subsidiaries or affiliates of Landlord for services rendered to
the Building to the extent such amounts exceed the competitive costs for
delivery of such services were they not provided by such related parties;
(xvi) expenditures for new or replacement capital items other than those which
are permitted above; (xvii) expenditures for the replacement of any item covered
by any warranty (to the extent of the coverage of such warranty); (xvii) costs
to correct any penalty or fine due incurred by Landlord due to Landlord’s
violation of any federal, state or local law or regulation and any interest or
penalties due for late payment of Landlord’s Operating Expenses; (xviii) costs
of repair necessitated by Landlord’s negligence or willful misconduct;
(xix) expenses for any item or service that Tenant pays directly to a third
party or separately reimburses Landlord; (xx) expenses incurred by Landlord to
the extent the same are reimbursed by other tenants or third parties; (xxi) any
expense associated with the operation of Landlord’s business entity or interest
therein as distinguished from the cost and operation of the Building;
(xxii) reserves and (xxiii) costs of the acquisition or lease of sculpture,
paintings or other objects of art; ; (xxiv) except as expressly permitted above,
costs of alterations, capital improvements, equipment, replacements and other
items that under generally accepted accounting principles are properly
classified as capital expenditures (including, without limitation, the costs of
paving any parking areas); (xxv) Landlord’s general corporate and administrative
expenses and (xxvi) any cost for which Landlord is responsible under Section 4.4
below.

The Hobbs Brook Office Park currently includes a fitness facility where such
services are provided by a third party that pays rent for such space and the
costs thereof are not passed through as a Landlord’s Operating Expense. If
Landlord ever intends to provide a fitness facility as an amenity the costs of
which will be charged as a Landlord’s Operating Expense, then Landlord and
Tenant will mutually and reasonably agree at such time whether or not Tenant
will pay the costs thereof as a Landlord’s Operating Expense so that Tenant’s
employees may use such facility (and if Tenant does not pay any such costs, such
facility shall not be available for use by Tenant’s employees).

2.6.4 “LANDLORD’S TAXES” — DEFINITION.

“LANDLORD’S TAXES” means all taxes, assessments and similar charges assessed or
imposed on the Land for the then current fiscal year by any governmental
authority attributable to the Building and any associated parking structure
(including personal property associated therewith). The amount of any special
taxes, special assessments and agreed or governmentally imposed “in lieu of tax”
or similar charges shall be included in Landlord’s Taxes for any year but shall
be limited to the amount of the installment (plus any interest, other than
penalty interest, payable thereon) of such special tax, special assessment or
such charge required to be paid during or with respect to the year in question.
Landlord’s Taxes include expenses, including reasonable fees of attorneys,
appraisers and other consultants, incurred in connection with any efforts to
obtain abatements or reduction or to assure maintenance of Landlord’s Taxes for
any year wholly or partially included in the Term, whether or not successful and
whether or not such efforts involved filing of actual abatement applications or
initiation of formal proceedings. Landlord’s Taxes exclude income taxes of
general application and all estate, succession, inheritance and transfer taxes.
If at any time during the Term there shall be assessed on Landlord, in addition
to or lieu of the whole or any part of the ad valorem tax on real or personal
property, a capital levy or other tax on the gross rents or other measures of
building operations, or a governmental income, franchise, excise or similar tax,
assessment, levy, charge or fee measured by or based, in whole or in part, upon
building valuation, gross rents or other measures of building operations or
benefits of governmental services furnished to the Building, then any and all of
such taxes, assessments, levies, charges and fees, to the extent so measured or
based, shall be included within the term Landlord’s Taxes, but only to the
extent that the same would be payable if the Building and Land were the only
property of Landlord. Landlord shall pay all Landlord’s Taxes in a timely
manner. Tenant may inquire in writing whether Landlord intends to file for an
abatement with respect to any given fiscal tax year and Landlord will respond to
such request within ten (10) Business Days (or such shorter period if the ten
Business Days will compromise any right to file a tax appeal) thereafter, so
long as such written inquiry provides that Landlord must respond thereto within
ten (10) Business Days (or such shorter period if the ten Business Days will
compromise any right to file a tax appeal). In the event that Landlord notifies
Tenant, in writing, that Landlord does not intend to file for an abatement for
such year (or if Landlord fails to respond to Tenant’s notice within such ten
[10] Business Day period) (or such shorter period if the ten Business Days will
compromise any right to file a tax appeal), then Tenant may so file for such an
abatement (and Landlord will reasonably cooperate with Tenant in connection
therewith, at no cost or expense to Landlord).

2.6.5 AUDIT RIGHTS.

At the request of Tenant at any time within fourteen (14) months after Landlord
delivers Landlord’s statement of Landlord’s Operating Expenses and Taxes to
Tenant, Tenant (at Tenant’s expense) shall have the right to examine Landlord’s
books and records applicable to Landlord’s Operating Expenses and Taxes. Such
right to examine the records shall be exercisable: (a) upon reasonable advance
notice to Landlord and at reasonable times during Landlord’s business hours; (b)
only during the fourteen (14) month period following Tenant’s receipt of
Landlord’s statement of the actual amount of Landlord’s Operating Expenses and
Taxes for the applicable calendar year; and (c) not more than once each calendar
year. Landlord’s statement of Operating Expenses and Taxes shall be deemed
conclusive except as to items specifically disputed in writing by notice from
Landlord to Tenant given within fourteen (14) months after Landlord delivers the
statement to Tenant. Tenant shall pay all costs of the audit unless Tenant is
found to have overpaid Additional Rent for Operating Expenses and Taxes by more
than 4% for the year in question. In any event any audit of Landlord’s Operating
Expenses and Taxes shall be conducted by an independent certified public
accountant retained by Tenant, Tenant’s Chief Financial Officer or an auditing
firm approved by Landlord for such purpose (each, an “examiner”). In no event
shall Tenant propose, nor shall Landlord ever be required to approve, any
examiner of Tenant who is being paid on a contingent fee basis.

As a condition precedent to performing any such examination of Landlord’s books
and records, Tenant and its examiners shall be required to execute and deliver
to Landlord an agreement in form reasonably acceptable to Landlord agreeing to
keep confidential any information that they discover about Landlord or the
Building in connection with such examination. Without limiting the foregoing,
such examiners shall also be required to agree that they will not represent any
other tenant in the Building in connection with examinations of Landlord’s books
and records for the Building unless said tenant(s) have retained said examiners
prior to the date of the first examination of Landlord’s books and records
conducted by Tenant pursuant to this Section 2.6.5 and have been continuously
represented by such examiners since that time. Notwithstanding any prior
approval of any examiners by Landlord, Landlord shall have the right to rescind
such approval at any time if in Landlord’s reasonable judgment the examiners
have breached any confidentiality undertaking to Landlord or any other landlord
or cannot provide acceptable assurances and procedures to maintain
confidentiality. To the extent there are any underpayments by Tenant, Tenant
shall pay the same to Landlord within thirty (30) days after completion of such
accounting; and with respect to any overages assessed by Landlord, Landlord
shall reimburse the same to Tenant within thirty (30) days after the completion
of such accounting, less any outstanding amounts due Landlord under this Lease
at such time.

2.7 ELECTRICITY

Landlord shall furnish to Tenant throughout the Term electricity for the
operation of lighting fixtures, and 120 volt current for the operation of normal
office and laboratory fixtures and equipment, but excluding any high energy
consumption equipment. Tenant covenants and agrees to pay as Additional Rent the
cost of such electricity, which are separately metered and shall be billed to
Tenant monthly.

Tenant covenants and agrees that Landlord shall in no event be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if either the quality or character of electrical service is changed or
is no longer suitable for Tenant’s requirements. Tenant covenants and agrees
that at all times its use of electric current shall never exceed the capacity of
existing feeders to the Building or the risers or wiring or installation of the
Building.

ARTICLE III

CONSTRUCTION

              3.1   LANDLORD WORK      
 
    3.1.1     GENERAL.
 
           

The Premises are being leased in their broom-clean, “as-is” condition without
representation or warranty by Landlord except as expressly set forth in this
Lease, and Landlord shall not be required to perform any work in connection with
Tenant’s occupancy of the Premises.

3.2 ENTRY BY TENANT PRIOR TO TERM COMMENCEMENT DATE

Commencing on the Delivery Date, Tenant or any agent, employee or independent
contractor of Tenant shall have the right to enter the Premises to perform such
work or decoration as is to be performed by, or under the direction or control
of, Tenant. Such right of entry shall be deemed a license from Landlord to
Tenant, and entry thereunder shall be at the sole risk of Tenant and subject to
all the terms of this Lease, including but not limited to Section 5.5, except
for the obligation to pay Annual Fixed Rent or Additional Rent for Landlord’s
Operating Expenses or Landlord’s Taxes. Without limitation of the foregoing, and
subject to the rights of any existing tenants or occupants of the Building, upon
written request from Tenant, following the date hereof Landlord shall provide
Tenant reasonable access to the Premises for the purposes of preparing plans or
taking measurements, so long as such access does not interfere with the use of
the Premises by any occupant or Tenant thereof. Such right of entry shall be
deemed a license from Landlord to Tenant, and entry thereunder shall be at the
sole risk of Tenant and subject to all the terms of this Lease, including but
not limited to Section 5.5, except for the obligation to pay Annual Fixed Rent
or Additional Rent for Landlord’s Operating Expenses or Landlord’s Taxes.

3.3 TENANT’S INITIAL CONSTRUCTION.

Tenant at Tenant’s expense, subject to payment of the Improvement Allowance and
the Space Planning Allowance in accordance with Exhibit B attached hereto, shall
perform all Tenant Work considered necessary or desirable by Tenant to make the
Premises ready for Tenant’s occupancy (“Tenant’s Initial Construction”) in
accordance with the provisions of Exhibit B. Any portion of the Improvement
Allowance that is not disbursed to Tenant within nine (9) months of the Term
Commencement Date shall be applied towards Tenant’s Annual Fixed Rent obligation
hereunder.

ARTICLE IV

LANDLORD’S COVENANTS

              4.1   LANDLORD’S COVENANTS      
 
    4.1.1     BUILDING SERVICES.
 
           

Landlord shall furnish services, utilities, facilities and supplies set forth in
this Section 4.1.1. Tenant may obtain additional services, utilities, facilities
and supplies from time to time upon reasonable advance request or Landlord may
furnish the same without request if Landlord reasonably determines and notifies
the Tenant that Tenant’s use or occupancy of the Premises necessitates the same
(for example where the condition of the Premises necessitates additional
cleaning services), and, in either case, the cost of the same at reasonable
rates from time to time established by Landlord shall constitute Additional
Rent, payable upon demand. For all purposes in this Lease, the phrase “Hours of
Operation” shall mean twenty-four (24) hours per day.

(a) WATER CHARGES. Landlord shall furnish hot and cold water for ordinary office
cleaning, toilet, lavatory and drinking purposes. If Tenant requires, uses or
consumes water for any other purpose, Landlord may assess Tenant reasonable
charges for additional water.

(b) TRASH REMOVAL. Landlord will provide trash removal from the Premises and the
Building.

(c) HEAT AND AIR-CONDITIONING. Landlord shall, through the Building heating and
air-conditioning system, furnish to and distribute in the Premises heat during
the Hours of Operation of the normal heating season and air conditioning during
the Hours of Operation of the normal cooling season when air conditioning may
reasonably be required for the comfortable occupancy of the Premises by Tenant
in accordance with the specification attached as Exhibit D. Landlord shall not
be required to furnish heat and air-conditioning in the Premises in excess of
the capacity of the equipment installed in the Building. If Tenant requests
Landlord to provide heat or air conditioning beyond the Hours of Operation,
Tenant shall pay Landlord therefor at rates reasonably established by Landlord
from time to time, to reflect Landlord’s cost without mark-up to Tenant. If
Tenant requires additional air-conditioning for business machines, meeting rooms
or other purposes, or because of occupancy or unusual electrical loads, any
additional air-conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment and facilities will be installed and maintained by
Landlord at Tenant’s sole cost, but only to the extent that the same are
compatible with the Building and its mechanical systems.

(d) OUTDOOR MAINTENANCE. Landlord shall maintain the landscaping, walkways
parking areas and other outdoor facilities (including, without limitation,
outdoor lighting) on the Land that serve the Building in a manner consistent
with other first-class office and laboratory buildings in the greater Boston
“Metro-West” area. Such maintenance shall include snow removal from the Land,
including the walkways and parking areas.

4.1.2 REPAIRS.

Except as otherwise provided in this Lease, and except for repairs to items
referred to below necessitated by Tenant’s act or neglect (which shall be
Tenant’s repair obligation under Section 5.1), Landlord shall make such repairs
to the roofs, exterior walls, exterior windows of the Premises (except if such
damage or repair is necessitated by the Tenant’s negligence or willful
misconduct), floor slabs, core walls, foundation, Building systems (including
Building HVAC), elevators and common areas and facilities in the Building as may
be necessary to keep them in good condition.

4.1.3 QUIET ENJOYMENT.

Landlord covenants that Tenant, on paying the Rent and performing the tenant
obligations in this Lease, shall peacefully and quietly have, hold and enjoy the
Premises, free from any claim by Landlord or persons claiming under Landlord,
but subject to all of the terms and provisions hereof, provisions of law and
rights of record to which this Lease is or may become subordinate in accordance
with the provisions of this Lease. This covenant is in lieu of any other
so-called quiet enjoyment covenant, either express or implied. Subject to all
applicable terms and provisions of this Lease, Tenant shall have access to the
Premises on a 24-hour per day, 7-day per week basis.

4.2 INTERRUPTION

Except as expressly set forth in this Lease and except for Landlord’s
negligence, Landlord shall not be liable to Tenant for any compensation or
reduction of Rent by reason of inconvenience or annoyance or for loss of
business arising from Landlord or its agents entering the Premises for any of
the purposes authorized in this Lease or from repairs by Landlord of any portion
of the Building (provided, however, that Landlord shall use commercially
reasonable efforts to avoid interruption of Tenant’s use of the Premises for the
Permitted Uses during any such entry into the Premises). In case Landlord is
prevented or delayed from diligent construction of improvements, making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to be performed on Landlord’s part, by reason of
strike or other labor trouble, fire or other casualty, or inability to obtain
supplies, or labor despite reasonable efforts, or unusually adverse weather
conditions, or unforeseen subsurface conditions, or acts of God, war, terrorism
or other public emergency, or delays due to government regulation or delays in
obtaining insurance proceeds, or any other cause whether similar or dissimilar
beyond Landlord’s reasonable control collectively and individually (“Force
Majeure”), Landlord shall not be liable to Tenant therefor, nor, except as
otherwise provided in this Lease, shall Tenant be entitled to any abatement or
reduction of Rent by reason thereof, nor shall the same give rise to a claim in
Tenant’s favor that such failure constitutes actual or constructive, total or
partial, eviction from the Premises. In no event shall Landlord be liable for
indirect or consequential damages arising out of any default by Landlord. In no
event shall Tenant be liable for indirect or consequential damages arising out
of any default by Tenant.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or repair necessitating such
stoppage (subject to the provisions hereof); provided, however, that in each
instance of stoppage, Landlord shall exercise commercially reasonable diligence
for the Landlord of a first-class research/laboratory building such as the
Building located in the greater Boston, Massachusetts “Metro-West” area to
eliminate the cause thereof. Except in case of emergency repairs, Landlord will
give Tenant reasonable advance notice of any contemplated stoppage and will use
reasonable efforts to avoid unnecessary interruption of Tenant’s use of the
Premises by reason thereof.

              4.3   INSURANCE      
 
    4.3.1     PROPERTY INSURANCE.
 
           

Landlord agrees to maintain throughout the Term, with companies licensed and
approved to write insurance in the state in which the Building is located,
property insurance against direct physical loss or damage to the Building on an
“all risks,” agreed amount basis in an amount equal to the physical replacement
cost of the Building. Landlord shall not be required to carry insurance with
respect to any property that Tenant is required to insure pursuant to
Section 5.6.

4.3.2 LIABILITY INSURANCE.

Throughout the Term, Landlord agrees to maintain in a responsible company or
companies liability insurance against claims, demands or actions for injury,
death, and property damage in amounts not less than Five Million Dollars
($5,000,000) in the aggregate.

4.4 HAZARDOUS SUBSTANCES AND LANDLORD’S INDEMNIFICATION.

4.4.1 To the best knowledge of Landlord, (i) no Hazardous Substances (as defined
in Section 5.2) requiring remediation or investigation under applicable
environmental laws are present on the Property or the soil, surface water or
groundwater thereof, and (ii) no action, proceeding or claim is pending or
threatened regarding the Property concerning any Hazardous Substances or
pursuant to any environmental law. Landlord shall, at Landlord’s cost (and not
as a Landlord’s Operating Expense), following notice by Tenant, remove or
remediate (or cause the responsible party to remove or remediate) any Hazardous
Substances located in the Premises or Building or Property that affect Tenant’s
use of the Premises or portions of the Building or Property as to which Tenant
has appurtenant rights hereunder as and to the extent required by applicable
law. The foregoing covenant shall not apply to any Hazardous Substances that
exist in the Premises or the Building or the Property as a result of any act or
omission of Tenant, its employees, agents, or guests, Tenant’s architect,
Tenant’s contractors, or any persons acting under or through Tenant. Landlord
shall be fully liable for and responsible for and indemnify and defend Tenant
from and against any and all claims, costs liabilities, damages, expenses,
injuries, losses, actions and obligations of any nature resulting from any
breach of the provisions of this Section 4.4 and from any release of Hazardous
Substances caused by Landlord, its agents or contractors that is in violation of
applicable law. The provisions of this Section 4.4 shall survive the expiration
or earlier termination of this Lease.

4.4.2 Asbestos.

To Landlord’s knowledge, all asbestos containing materials (“ACM”)has been
removed from the Premises in accordance with all applicable legal requirements
and that no ACM is present on, in or at the Premises. Landlord shall be fully
and completely liable to Tenant for any and all costs, expenses, liabilities,
claims, fines or penalties associated with any breach of the representation in
the preceding paragraph and the provisions of this Section 4.4.2 shall survive
the expiration or earlier termination of this Lease.

4.4.3 Discharge Permit.

Prior to the Term Commencement Date, Landlord shall secure and maintain the
Massachusetts Water Resource Authority’s Sewer Use Discharge Permit No. 35
102771 (issued August 17, 2005) for the discharge of all wastewater from the
Building until such time as BG vacates the BG Expansion Premises and Landlord
delivers the BG Expansion Premises to the Tenant in accordance with all terms
and conditions set forth herein. Landlord shall also be responsible for
maintaining and operating the waste tank and all associated equipment in
connection with the discharge of all waste water from the Building during such
period. Upon vacation of the BG Expansion Premises, Landlord shall transfer the
Sewer Use Discharge Permit to Tenant.

ARTICLE V

TENANT’S ADDITIONAL COVENANTS

5.1 MAINTENANCE AND REPAIR

Except for damage by fire or casualty and reasonable wear and tear, Tenant shall
at all times keep the Premises clean, neat and in as good repair, order and
condition as the same are at the beginning of the Term or may be put in
thereafter. The foregoing shall include without limitation Tenant’s obligation
to maintain floors and floor coverings, to paint and repair walls and doors, to
replace and repair ceiling tiles, interior glass (and exterior glass if such
damage or repair is necessitated by the Tenant’s negligence or willful
misconduct), interior lights and light fixtures, drains and the like. Without
limiting the generality of the foregoing, Tenant shall cause the Premises to be
kept reasonably clean in accordance with similarly situated, first class
laboratory buildings.

5.2 USE, WASTE AND NUISANCE

Throughout the Term, Tenant shall use the Premises for the Permitted Uses only,
and shall not use the Premises for any other purpose. Tenant shall not injure,
overload, deface or commit waste in the Premises or any part of the improvement
on the Land, nor permit the emission therefrom of any objectionable noise, light
or odor, nor use or permit any use of the Premises which is improper, offensive,
contrary to law or ordinance or which is liable to invalidate or increase the
premium for any insurance on the Building or its contents or which is liable to
render necessary any alterations or additions in the Building, nor obstruct in
any manner any portion of the Building. Tenant shall give written notice to
Landlord within twenty (20) days prior to the Term Commencement Date and
thereafter once annually within twenty (20) days of each anniversary of the Term
Commencement Date of any materials on OSHA’s right to know list or which are
subject to regulation by any other federal, state, municipal or other
governmental authority and which Tenant intends to have present at the Premises
and with such notice shall provide Landlord with all information required by
such law, regulation or authority. Tenant shall provide such further information
confirming such materials and/or their use, storage or disposal, within thirty
(30) days of Landlord’s reasonable request, but not more than one (1) time every
twelve months, except in connection with a sale, refinancing or any release or
threat of release of Hazardous Substances. If Tenant’s use of the Premises
results in an increase in the premium for any insurance on the Building or the
contents thereof (or would result in such an increase if the Landlord were not
self-insuring), Landlord shall notify Tenant of such increase and Tenant shall
pay same as Additional Rent.

Tenant shall not without Landlord’s prior written consent keep, store, or use
any substances or materials designated as, or containing components now or
hereafter designated as, hazardous, dangerous, toxic or harmful and/or subject
to regulation under any federal, state or local law, regulation or ordinance
(“Hazardous Substances”) in, on, under or about the Premises or Building except
for ordinary cleaning and office supplies used and stored in accordance with
applicable law and except for those that are consistent with the use and
operation of a chemical and biotechnology laboratory of the type Tenant operates
but in all cases only in compliance with all applicable legal requirements and
best industry practices. With respect to any Hazardous Substance kept, stored or
used with Landlord’s consent, Tenant shall: (i) not permit any such Hazardous
Substance to escape, be released, or be disposed of in, or about the Premises,
Building, or Land, (ii) promptly, timely and completely comply with all federal,
state or local governmental requirements concerning such Hazardous Substances,
including without limitation, use, sale, transportation, generation, treatment,
disposal, reporting and record keeping, and (iii) within fifteen (15) Business
Days of Landlord’s request, provide evidence satisfactory to Landlord of
Tenant’s compliance with all applicable federal, state or local laws,
regulations or ordinances, including copies of all licenses and permits that
Tenant has been required to obtain prior to the handling of any Hazardous
Substances. Without limitation, Hazardous Substances shall include those
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901 et seq., the
Massachusetts Hazardous Waste Management Act, as amended, M.G.L. Chapter 21C,
and the Massachusetts Oil and Hazardous Material Release Prevention Act, as
amended, M.G.L. Chapter 21E, and the regulations adopted under these acts. In
addition, Tenant shall execute affidavits, representations and the like from
time to time at Landlord’s request concerning Tenant’s best knowledge and belief
regarding the presence of Hazardous Substances on the Premises.

If any governmental agency shall ever require testing to ascertain whether or
not there has been any release of Hazardous Substances (x) in the Building
(first occurring after the Term Commencement Date) or (y) that has been caused
by Tenant or any party acting by, through or under Tenant (including, without
limitation, any employee, agent, contractor or invitee of Tenant), then the
reasonable costs thereof shall be reimbursed by Tenant to Landlord upon demand
as Additional Rent if such requirement is the result of Tenant’s use or
occupancy of the Premises. Any and all reasonable costs incurred by Landlord in
connection with Landlord’s monitoring of Tenant’s compliance with this
Section 5.2, including Landlord’s attorneys’ fees and costs, shall be Additional
Rent and shall be due and payable to Landlord within thirty (30) days of
Landlord’s demand. Tenant shall be fully and completely liable to Landlord
(either with or without negligence) for any and all cleanup costs and expenses
and any and all other charges, expenses, fees, fines, penalties (both civil and
criminal) and costs imposed with respect to Tenant’s use, disposal,
transportation, generation and/or sale of, or Tenant’s causing or permitting the
escape, disposal or release, of any biologically or chemically active or other
Hazardous Substance. In all events, Tenant shall indemnify Landlord as provided
in Section 5.5 from any release of hazardous materials in the Premises occurring
while Tenant is in possession (unless the same is caused by the negligence of
Landlord or any employee, contractor or agent of Landlord), or elsewhere if
caused by Tenant or persons acting under Tenant. The provisions of this
Section 5.2 shall survive the expiration or earlier termination of this Lease.

Tenant acknowledges that areas of the Building may be used for food service and
other non-laboratory uses and Tenant covenants to use best industry practices in
the conduct of all laboratory operations and the storage, use, treatment, and
disposal of Hazardous Substances at the Premises. In all events Tenant shall
comply with all applicable provisions of the standards of the U.S. Department of
Health and Human Services as further described in the USDHHS publication
Biosafety in Microbiological and Biomedical Laboratories (4th Edition, May 1999)
as it may be further revised, or such nationally recognized new or replacement
standards as may be reasonably selected by Landlord. Any Hazardous Substances
permitted to be stored on the Premises pursuant to this Lease shall be stored in
areas of the Premises exclusively designated by Tenant for such purpose.
Furthermore, immediately upon a release or threat of release of Hazardous
Substances by Tenant or a breach of this Lease and otherwise within thirty
(30) days after Landlord’s request (which request shall not be made more than
one (1) time in any 12 month period unless required in connection with a release
or threat of release of Hazardous Substances or a breach of this Lease or a
sale, financing or ground lease of the Property or Landlord has reasonable
grounds to believe that Tenant is in breach of its obligations under this
Section 5.2) and subject to the confidentiality provisions set forth herein,
Tenant shall make available to Landlord all of Tenant’s books and records
relating to the types and amounts of all Hazardous Substances being generated,
produced, brought upon, used, stored or treated by or on behalf of Tenant on the
Premises and, upon Landlord’s request which request shall not be made more than
one (1) time in any twelve (12) month period unless required in connection with
a sale, financing or ground lease of the Property or Landlord has reasonable
grounds to believe that Tenant is in breach of its obligations under this
Section 5.2, copies of any federal, state or municipal filings or compliance
reports made by Tenant with respect to such Hazardous Substances that are
required by applicable law and to the extent relating to the Premises, all of
which Landlord shall have the right to audit and review. Tenant agrees to pay
the cost of any environmental inspection or assessment requested by any
governmental agencies, mortgagees of the Property, or by any insurance carrier,
to the extent that such inspection or assessment pertains to any release, threat
of release, contamination, claim of contamination, loss or damage in the
Premises after the date Tenant first occupies the Premises for the conduct of
its operations and is the result of any act or omission by Tenant, its officers,
employees, contractors, or agents around the Property (together, “Environmental
Incidents”), provided that Tenant shall not be responsible to pay for any such
costs to the extent that the conditions of concern existed in the Premises at
the time that the Premises was delivered to Tenant and/or was not caused by
Tenant.

5.3 COMPLIANCE WITH LAW

Tenant shall use the Premises only as permitted under federal, state, and local
laws, regulations and orders applicable from time to time, including without
limitation municipal by-laws, land use and zoning laws, environmental laws and
regulations (as set forth in Section 5.2 above) and occupational health and
safety laws, and shall procure all approvals, licenses and permits necessary
therefor, in each case giving Landlord true and complete copies of the same and
all applications therefor. Tenant shall promptly comply with all present and
future laws applicable to Tenant’s particular use of the Premises or Tenant’s
signs thereon, foreseen or unforeseen, and whether or not the same necessitate
structural or other changes or improvements to the Premises or interfere with
its particular use and enjoyment of the Premises, and shall comply with all
requirements reasonable in light of the use Tenant is making of the Premises of
insurance inspection or rating bureaus having jurisdiction. If Tenant’s use of
the Premises results in any increase in the premium for any insurance carried by
Landlord, then upon Landlord’s notice to Tenant of such increase Tenant shall
pay the same to Landlord within sixty (60) days after demand as Additional Rent.
Tenant shall bear the sole risk of all present or future laws affecting the
Premises or appurtenances thereto, (except for any costs for which Landlord is
responsible pursuant to the express provisions of Section 2.6.3(xii)), and
Landlord shall not be liable for (nor suffer any reduction in any rent on
account of) any interruption, impairment or prohibition affecting the Premises
or Tenant’s use thereof resulting from the enforcement of laws.

Landlord shall maintain and operate the Building in accordance with this Lease
in compliance with applicable federal, state, and local laws, regulations and
orders applicable from time to time, including without limitation municipal
by-laws, land use and zoning laws, environmental laws and regulations (as set
forth in Section 5.2 above) and occupational health and safety laws, and shall
procure all approvals, licenses and permits necessary therefor.

5.4 RULES AND REGULATIONS

Tenant shall conform to all reasonable non-discriminatory rules and regulations
now or hereafter promulgated from time to time by Landlord (to the extent that
copies of the same are available at www.hobbsbrook.com or are otherwise made
available to the Tenant) for the care and use of the Premises and the Building
and the parking areas and facilities serving the Building, including but not
limited to rules and regulations relating to the conservation of energy and the
initial Rules and Regulations set forth at www.hobbsbrook.com. In no event may
Landlord’s rules and regulations derogate from Tenant’s rights under this Lease
or materially increase its obligations (such rights and obligations to be
interpreted consistently with standards for a first-class suburban laboratory
building in greater Boston, Massachusetts).

              5.5   INDEMNIFICATION AND INSURANCE      
 
    5.5.1     INDEMNIFICATION.
 
           

Tenant shall save Landlord, its mortgagees and its direct and indirect owners,
and the managers, directors, officers, trustees, agents, employees, property
management companies, attorneys, and independent contractors of any of the
foregoing (collectively, the “Indemnitees”) harmless and indemnified (and shall
defend the Indemnitees with counsel reasonably approved by the Indemnitees)
against any claim, loss or cost, whether in law or equity, and/or arising in
whole or in part out of any injury, loss, theft or damage to any person or
property while on, in or about the Premises, or out of any condition caused or
created by Tenant or of employees, agents, managers, officers, directors,
members, trustees, independent contractors or invitees of Tenant or any person
acting under Tenant within the Premises, including any claims by governmental or
other third parties arising out of the presence, use, storage, disposal,
release, removal or remediation of Hazardous Substances, to the extent not due
to the negligence or willful misconduct of the Indemnitees, and to any person or
property anywhere occasioned by any act, omission, neglect or default of Tenant
or of employees, agents, managers, officers, directors, members, trustees,
independent contractors or invitees of Tenant or any person acting under Tenant.
This indemnity shall not require payment as a condition precedent to recovery.
Tenant shall pay all costs and expenses including reasonable attorneys’ fees
associated with enforcement of the provisions of this Section 5.5.1.

Landlord shall save Tenant, its directors, officers, agents, and employees
(collectively, the “Tenant Indemnitees”) harmless and indemnified (and shall
defend the Tenant Indemnitees with counsel reasonably approved by the Tenant
Indemnitees) against any claim, loss or cost, whether in law or equity, arising
out of any injury, loss, theft or damage to any person or property while on or
in the Premises or the common areas of the Building, if due to the negligence or
willful misconduct of the Landlord or its employees, contractors or agents.

The provisions of this Section 5.5.1 shall survive the expiration or earlier
termination of this Lease.

5.5.2 INSURANCE.

Throughout the Term (and such further time as Tenant or any person claiming
through Tenant occupies any part of the Premises) Tenant shall maintain in a
responsible company or companies licensed in the state in which the Building is
located and approved by Landlord, liability insurance in form satisfactory to
Landlord, written on an occurrence basis, insuring the Indemnitees and other
parties as designated by Landlord or as may be so designated from time to time,
and Tenant, as their respective interests may appear, against all claims,
demands or actions for injury, death, and property damage in amounts not less
than those specified in Section 1.1 (as such amounts may, from time to time, be
reasonably increased by Landlord). All insurance to be maintained by Tenant
under this Section 5.5.2 shall provide that the insurer shall endeavor to give
at least thirty (30) days’ prior written notice of cancellation, termination or
change to the Indemnitees and other parties designated by Landlord. The policy
or policies or a duly executed Evidence of Insurance (ACCORD Form 27) for the
same (together with satisfactory evidence of the payment of the premium thereon
if requested by Landlord) shall be deposited with Landlord and other parties
designated by Landlord at the beginning of the Term and, upon renewals of such
policies, not less than thirty (30) days prior to the expiration of the term of
such coverage. If Tenant fails to comply with any of the foregoing requirements,
Landlord may obtain such insurance on behalf of Tenant and may keep the same in
effect, and Tenant shall pay Landlord, as Additional Rent, the premium cost
thereof upon demand. The provisions of this Section 5.5.2 shall survive the
expiration of the Term or earlier termination of this Lease.

5.6 TENANT’S PROPERTY

All furnishings, fixtures, equipment, effects and property of Tenant and of all
persons claiming through Tenant which from time to time may be on the Premises
or elsewhere in the Building or in transit thereto or therefrom shall be at the
sole risk of Tenant and shall be kept insured by Tenant throughout the term at
Tenant’s expense and in prudent amounts, and if the whole or any part thereof
shall be destroyed or damaged by fire, explosion, water leakage, rupture of
water pipes or other Building equipment or facilities, or resulting from
dampness, or by theft or from any other cause whatsoever in the Building, no
part of said loss or damage is to be charged to or be borne by Landlord unless
and to the extent the same is caused by the negligence or willful misconduct of
Landlord. The parties acknowledge that damage or destruction may result from
acts of cleaning personnel and employees of other independent contractors of
Landlord working in and around the Premises and that Tenant shall bear the risk
and cost thereof unless Landlord has been negligent in the selection of such
persons.

5.7 ENTRY FOR REPAIRS AND INSPECTIONS

Tenant shall permit Landlord and its agents to enter and examine the Premises at
reasonable times and upon at least two (2) Business Days notice (subject to the
provisions of the following sentence regarding emergencies), if Landlord shall
so elect, to make any repairs or replacements Landlord may deem necessary or
desirable, to remove at Tenant’s expense any alterations, additions, signs or
the like not consented to in writing, and to show the Premises to prospective
tenants during the twelve (12) months preceding the expiration of the Term and
to prospective purchasers and mortgagees at all times. Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s use of
the Premises for the Permitted Uses during any such entry. In case of an
emergency in the Premises or in the Building, Landlord or its representative may
enter the Premises (forcibly, if necessary) at any time to take such measures as
may be needed to deal with such emergency. Notwithstanding anything to the
contrary set forth in this Section 5.7, Tenant may designate reasonable areas of
the Premises as “Secured Areas” should Tenant require such Secured Areas for the
purpose of securing certain valuable property or confidential information. In
connection with the foregoing, Landlord shall not enter such Secured Areas
except in the event of an emergency or as provided in the next sentence.
Landlord need not clean any area designated by Tenant as a Secured Area and
shall only maintain or repair such Secured Areas to the extent that such repair
or maintenance is (i) required in order to maintain and repair the Building
structure and/or the Building systems; (ii) required by applicable law, or
(iii) in response to specific requests by Tenant and in accordance with a
schedule reasonably designated by Tenant, subject to Landlord’s reasonable
approval.

5.8 ASSIGNMENT, SUBLETTING

Tenant, voluntary or involuntarily, shall not assign this Lease, or sublet,
license, mortgage or otherwise encumber or convey the Premises or any portion
thereof, or permit the occupancy of all or any portion of the Premises other
than by the Tenant (all or any of the foregoing actions are referred to as
“Transfers”) and all or any of assignees, transferees, licensees, and other such
parties are referred to as “Transferees”) without obtaining, on each occasion,
the prior written consent of the Landlord, which consent shall not be
unreasonably withheld or delayed. Any Transfer without such consent shall be
null and void and of no effect whatsoever. Notwithstanding the provisions of
this Section 5.8, this Lease may be assigned, or the Premises may be sublet, in
whole or in part, after prior notice to Landlord but without consent of the
Landlord and without any termination right of the Landlord being applicable
thereto, (i) to any corporation or other entity into or with which Tenant may be
merged or consolidated or to any corporation or entity to which all or
substantially all of the Tenant’s assets or stock will be transferred, or
(ii) to any corporation which is an affiliate, subsidiary, parent or successor
of Tenant, provided in all such cases the surviving corporation or entity shall
provide reasonable evidence that it has a creditworthiness at least equal to the
greater of the net worth of Tenant (i) as of the date of such corporate
transaction, and (ii) as of the date of this Lease and shall agree in writing
with the Landlord to be bound by all of the terms and conditions of this Lease
(all of the foregoing being referred to as a (“Permitted Transfer”). Unless
Landlord’s consent specifically provides otherwise with respect to a particular
proposed Transferee, Tenant shall not offer to make or enter into negotiations
with respect to a Transfer to any of the following: (i) a tenant in the Building
or any other building owned, managed or controlled by Landlord provided that
Landlord has space available for such party ; (ii) any party with whom Landlord
or any affiliate of Landlord is then negotiating with respect to space in the
Building or any other building owned, managed or controlled by Landlord or an
affiliate of Landlord provided that Landlord (or any such affiliate) has space
available for such party; or (iii) any party which would be of such type,
character or condition as to be inappropriate, in Landlord’s reasonable
judgment, as a tenant for a first class laboratory building. Tenant’s request
for consent to a Transfer shall include a copy of the proposed Transfer
instrument together with a statement of the proposed Transfer in detail
reasonably satisfactory to Landlord, together with reasonably detailed
financial, business and other information about the proposed Transferee. If
Tenant intends to Transfer more than one-third (1/3) of the Premises and such
Transfer is not a Permitted Transfer, then Tenant shall provide Landlord with
written notice of its intention to do so and Landlord shall have the option (but
not the obligation) to terminate the Lease with respect to such a Transfer
effective upon the date that such transfer was to be effective and continuing
for the proposed term thereof by giving Tenant notice of such termination within
thirty (30) days after Landlord’s receipt of such notice from Tenant. In such
event, all lobbies, elevators, restrooms and other facilities that are necessary
for the use and occupancy of the recaptured premises shall constitute common
areas and Landlord shall be entitled to the use of such areas in common with
Tenant. Tenant, however, shall have the right to withdraw such request if
Landlord gives Tenant notice of its right to recapture the Premises. If Tenant
makes a Transfer hereunder, and if the aggregate rent and other charges payable
to Tenant under and in connection with such Transfer (including without
limitation any amounts paid for leasehold improvements or on account of Tenant’s
costs associated with such Transfer) exceed the sum of (x) Rent and other
charges paid hereunder with respect to the space in question and (y) Tenant’s
reasonable out-of-pocket costs to procure the Transfer amortized on a
straight-line basis over the Term of the Transfer, Tenant shall pay to Landlord,
as Additional Rent, fifty percent (50%) of the amount of such excess within
thirty (30) days after Tenant’s receipt thereof.

A consent required from Landlord under this Section 5.8 with respect to a
particular Transfer may be deemed given in accordance with the following
procedure. Tenant shall provide an initial written notice to Landlord (which
shall include all materials required under this Section 5.8) with the following
written on the outside of the delivery envelope: “FAILURE TO RESPOND TO THIS
NOTICE WITHIN TWENTY DAYS SHALL RESULT IN THE DEEMED APPROVAL OF A SUBLEASE OR
ASSIGNMENT AFFECTING ALTUS PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN STREET
IN WALTHAM, MASSACHUSETTS.” If Landlord does not respond to such request within
twenty (20) days after delivery to Landlord, Tenant shall provide another
written notice to Landlord (which shall also include all materials required
under this Section 5.8) with the following written on the outside of the
delivery envelope: “FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE BUSINESS DAYS
SHALL RESULT IN THE DEEMED APPROVAL OF A SUBLEASE OR ASSIGNMENT AFFECTING ALTUS
PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN STREET IN WALTHAM, MASSACHUSETTS.”
If Landlord does not respond to such second notice within five (5) Business Days
after delivery to Landlord, then the consent required from Landlord with respect
to such Transfer (but not any future Transfer) shall be deemed given.

Tenant shall pay to Landlord, as Additional Rent, Landlord’s reasonable legal
fees and other commercially reasonable out-of-pocket expenses incurred in
connection with any proposed Transfer, including fees for review of documents
and investigations of proposed Transferees. Notwithstanding any such Transfer,
the original Tenant named herein shall remain directly and primarily obligated
under this Lease. The amount of such fees and expenses shall not exceed Two
Thousand Five Hundred Dollars ($2,500) with respect to any single Transfer, such
amount to be subject to commercially reasonable increase upon the commencement
of the fifth (5th) Lease Year of the Term.

If Tenant enters into any Transfer including a Permitted Transfer with respect
to the Premises (or any part thereof), such Transferee shall be liable, jointly
and severally, with Tenant, to the extent of the obligation undertaken by or
attributable to such Transferee, for the performance of Tenant’s agreements
under this Lease (including payment of Rent under the Transfer), and every
Transfer shall so provide, without relieving or modifying Tenant’s liability
hereunder. The foregoing provision shall be self-operative, but in confirmation
thereof, such Transferee shall execute and deliver such instruments as may be
reasonably required by Landlord to acknowledge such liability. Following a
default by Tenant (subject to any applicable notice and cure periods), Landlord
may collect Rent from the Transferee and apply the net amount collected to the
Rent and other charges hereunder, but no such assignment or collection shall be
deemed a waiver of the provisions of this Section 5.8, or the acceptance of the
Transferee as a tenant, or a release of Tenant from direct and primary liability
for the further performance of Tenant’s covenants hereunder. The consent by
Landlord to a particular Transfer shall not relieve Tenant from the requirement
of obtaining the consent of Landlord to any further Transfer.

5.9 ALTERATIONS

Tenant shall make no alterations, additions or improvements to the Premises (any
of the foregoing being “Tenant Work”) without the prior written consent of
Landlord and only in accordance with the requirements of this Lease and
Landlord’s rules and regulations under Section 5.4. Notwithstanding the
foregoing, after notice to Landlord but without any requirement for Landlord’s
consent, Tenant may perform (i) cosmetic or decorative alterations in the
Premises and (ii) other alterations which do not affect the Building’s structure
or base building systems and which cost no more than $100,000 in the aggregate
for a single project, provided that all such alterations are made in accordance
the applicable provisions of this Lease, including without limitation this
Section 5.9. Tenant shall obtain all state, local and other necessary permits
before undertaking any such alterations, additions or improvements and shall
carry such insurance (naming the Indemnitees as additional insureds) and with
respect to any project that costs more than $500,000 obtain such payment,
performance and lien bonds as Landlord shall require (provided that so long as
Tenant has not been in monetary default under this Lease on more than three (3)
occasions, subject to any applicable notice and cure periods, then Landlord
shall not require Tenant to obtain such bonds). Prior to commencing work,
Tenant’s contractors shall provide certificates of insurance to Landlord
evidencing that such contractors have sufficient insurance to complete the
portion of the Tenant Work for which they are responsible, in such form and
amounts as may be approved by Landlord in advance. Prior to commencing any work
affecting air disbursement from ventilation systems serving Tenant or the
Building, including without limitation Tenant’s installation of any exhaust
systems, Tenant shall provide Landlord with a third party report from a
consultant reasonably acceptable to Landlord and in a form reasonably acceptable
to Landlord, showing that such work will not adversely affect the ventilation
systems or air quality of the Building (or of any other tenant in the Building
or any adjacent building) and shall, upon completion of such work, provide
Landlord with a certification reasonably satisfactory to Landlord from such
consultant confirming that no such adverse effects have resulted from such work.
Any alterations, additions and improvements to the Premises, except movable
furniture and trade fixtures, shall belong to Landlord. All alterations,
additions and improvements to the Premises shall be at Tenant’s sole cost.
Tenant shall pay, when due, the entire cost of all Tenant Work so that the
Premises shall always be free of liens for labor or materials. If any mechanic’s
lien (which term shall include all similar liens relating to the furnishing of
labor and materials) is filed against the Building which is claimed to be
attributable to Tenant, its agents, employees, contractors, or persons working
under Tenant’s direction or control, then Tenant shall give Landlord immediate
notice of such lien and shall discharge the same by payment or filing any
necessary bond within ten (10) days after Tenant has notice (from any source) of
such lien. Landlord may, as a condition of its approval of any Tenant Work
project that costs more than $500,000, require Tenant to deposit with Landlord a
bond, letter of credit or other similar security in the amount of Landlord’s
reasonable estimate of the value of such Tenant Work securing Tenant’s
obligations to make payments for such Tenant Work (provided however that so long
as Tenant has not been in monetary default under this Lease on more than three
(3) occasions, subject to any applicable notice and cure periods, then Landlord
shall not require Tenant to provide any such security). Landlord’s approval of
the construction documents shall signify Landlord’s consent to the work shown
thereon only and Tenant shall be solely responsible for any errors or omissions
contained therein. Any approval of Landlord required under this Section 5.9
shall not be unreasonably withheld, conditioned or delayed.

A consent required from Landlord under this Section 5.9 with respect to a
particular Tenant Work matter may be deemed given in accordance with the
following procedure. Tenant shall provide an initial written notice to Landlord
(which shall include all materials required under this Section 5.9) with the
following written on the outside of the delivery envelope: “FAILURE TO RESPOND
TO THIS NOTICE WITHIN TWENTY DAYS SHALL RESULT IN THE DEEMED APPROVAL OF A
TENANT WORK MATTER AFFECTING ALTUS PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN
STREET IN WALTHAM, MASSACHUSETTS.” If Landlord does not respond to such request
within twenty (20) days after delivery to Landlord, Tenant shall provide another
written notice to Landlord (which shall also include all materials required
under this Section 5.9) with the following written on the outside of the
delivery envelope: “FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE BUSINESS DAYS
SHALL RESULT IN THE DEEMED APPROVAL OF A TENANT WORK MATTER AFFECTING ALTUS
PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN STREET IN WALTHAM, MASSACHUSETTS.”
If Landlord does not respond to such second notice within five (5) Business Days
after delivery to Landlord, then the consent required from Landlord with respect
to such Tenant Work matter (but no other matter) shall be deemed given.

5.10 SURRENDER

At the expiration of the Term or earlier termination of this Lease, without the
requirement of any notice, Tenant shall peaceably surrender the Premises
including all alterations and additions thereto and all replacements thereof,
including carpeting, any water or electricity meters, and all fixtures and
partitions, in any way bolted or otherwise attached to the Premises (which shall
become the property of Landlord) except for such alterations and additions as
Landlord has directed Tenant to remove when Tenant requested Landlord’s approval
for such alterations and additions in accordance with Section 5.9 above (other
than cabling, which Tenant shall always be required to remove unless Landlord
agrees, in its sole discretion, that Tenant shall not be obligated to remove all
or a portion of such cabling), and Tenant shall leave the Premises and
improvements in the condition in which the same are required to be maintained
under Section 5.1, subject to reasonable wear and tear and damage by casualty.
Tenant shall, at the time of termination, remove the goods, effects and fixtures
which Tenant is directed or permitted to remove in accordance with the
provisions of this Section 5.10, making any repairs to the Premises and other
areas necessitated by such removal and leaving the Premises in the condition
otherwise required by this Section 5.10. Should Tenant fail to remove any of
such goods, effects, and fixtures within ten (10) days after notice by Landlord,
the same shall be deemed abandoned by Tenant and may be disposed of by Landlord
at Tenant’s expense. In the event that Landlord terminates this Lease pursuant
to Section 7.1 and re-enters and possesses the Premises in accordance with the
terms of this Lease then Landlord may, without notice, store Tenant’s personal
property (and those of any person claiming under Tenant) at the expense and risk
of Tenant or, if Landlord so elects, Landlord may sell such personal property in
accordance with the previous sentence and apply the net proceeds to the earliest
of installments of Rent or other charges owing Landlord.

Prior to the expiration of the Lease (or within thirty (30) days after any
earlier termination), Tenant shall clean and otherwise decommission all interior
surfaces (including floors, walls, ceilings, and counters), piping, supply
lines, waste lines and plumbing in or serving the Premises, and all exhaust or
other ductwork in or serving the Premises, in each case that has carried,
released or otherwise been exposed to any Hazardous Substances due to Tenant’s
use or occupancy of the Premises, and shall otherwise clean the Premises so as
to permit the report hereinafter called for by this Section 5.10 to be issued.
Prior to the expiration of this Lease (or within thirty (30) days after any
earlier termination), Tenant, at Tenant’s expense, shall obtain for Landlord a
report addressed to Landlord (and, at Tenant’s election, Tenant) by a reputable
licensed environmental engineer or industrial hygienist that is designated by
Tenant and acceptable to Landlord in Landlord’s reasonable discretion, which
report shall be based on the environmental engineer’s inspection of the Premises
and shall state, to the Landlord’s reasonable satisfaction, that (a) the
Hazardous Substances described in the first sentence of this paragraph, to the
extent existing prior to such decommissioning, have been removed in accordance
with applicable laws and best industry practice; (b) all Hazardous Substances
described in the first sentence of this paragraph, if any, have been removed in
accordance with applicable laws and best industry practice from the interior
surfaces of the Premises (including floors, walls, ceilings, and counters),
piping, supply lines, waste lines and plumbing, and all such exhaust or other
ductwork in the Premises, may be reused by a subsequent tenant or disposed of in
compliance with applicable laws without incurring special costs on account of
such Hazardous Substances or undertaking special procedures for demolition,
disposal, investigation, assessment, cleaning or removal of such Hazardous
Substances and without giving notice in connection with such Hazardous
Substances; and (c) the Premises may be reoccupied for office or laboratory use,
demolished or renovated without incurring special costs on account of such
Hazardous Substances or undertaking special procedures for disposal,
investigation, assessment, cleaning or removal of Hazardous Substances described
in the first sentence of this paragraph and without giving notice in connection
with Hazardous Substances. Further, for purposes of clauses (b) and (c),
“special costs” or “special procedures” shall mean costs or procedures, as the
case may be, that would not be incurred but for the nature of the Hazardous
Substances as Hazardous Substances instead of non-Hazardous Substances. The
report shall also include reasonable detail concerning the clean-up measures
taken, the clean-up locations, the tests run and the analytic results.

If Tenant fails to perform its obligations under this Section 5.10, without
limiting any other right or remedy, Landlord may, on five (5) business days’
prior written notice to Tenant perform such obligations at Tenant’s expense, and
Tenant shall within ten (10) days of demand reimburse Landlord for all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
with such work. Tenant’s obligations under this Section 5.10 shall survive the
expiration or earlier termination of this Lease. In addition, at Landlord’s
election, Landlord may inspect the Premises and/or the Property for Hazardous
Substances at Landlord’s cost and expense within sixty (60) days of Tenant’s
surrender of the Premises at the expiration or earlier termination of this
Lease. Tenant shall pay for all such costs and expenses incurred by Landlord in
connection with such inspection if such inspection reveals that the Premises are
not in compliance with the requirements of the immediately preceding paragraph
or a release or threat of release of Hazardous Substances exists at the Property
or Premises as a result of the acts or omission of Tenant, its officers,
employees, contractors, and agents (except to the extent resulting from the acts
or omissions of Landlord or Landlord’s agents, employees or contractors).

5.11 PERSONAL PROPERTY TAXES

Tenant shall pay promptly when due all taxes (and charges in lieu thereof)
imposed upon Tenant’s personal property in the Premises, (including, without
limitation, fixtures and equipment), no matter to whom assessed.

5.12 SIGNS

No sign, name, placard, advertisement or notice visible from the exterior of the
Premises shall be inscribed, painted or affixed by Tenant on any part of the
Building without the prior written approval of Landlord. All signs or letterings
on doors, or otherwise, approved by Landlord, shall be inscribed, painted or
affixed by a person reasonably approved by Landlord and at the sole cost and
expense of Tenant. Notwithstanding the foregoing, (a) subject to applicable
legal requirements, Tenant shall have the right to install at Tenant’s expense
one sign on a monument sign provided and maintained by Landlord in front of the
Building at a location that is mutually acceptable to Landlord and Tenant, all
at Tenant’s expense, subject to Landlord’s prior reasonable approval of the
design and location and subject to compliance with all applicable legal
requirements, and (b) Landlord will provide initial main lobby, building
directory, elevator lobby, and entry signage in Building standard size and
location at Landlord’s expense. So long as Tenant is occupying the entire
Building, no signage for any other tenant shall be placed on or around the
Building, and if Tenant at any time ceases to occupy the entire Building then
Landlord may terminate Tenant’s signage rights for the Building exterior and
monument sign and remove Tenant’s exterior and monument signage at Tenant’s
expense. Any approval required by Landlord under this Section 5.12 shall not be
unreasonably withheld, conditioned or delayed.

A consent required from Landlord under this Section 5.12 with respect to a
particular signage issue may be deemed given in accordance with the following
procedure. Tenant shall provide an initial written notice to Landlord (which
shall include all materials required under this Section 5.12) with the following
written on the outside of the delivery envelope: “FAILURE TO RESPOND TO THIS
NOTICE WITHIN TEN DAYS SHALL RESULT IN THE DEEMED APPROVAL OF A SIGNAGE ISSUE
AFFECTING ALTUS PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN STREET IN WALTHAM,
MASSACHUSETTS.” If Landlord does not respond to such request within ten
(10) days after delivery to Landlord, Tenant shall provide another written
notice to Landlord (which shall also include all materials required under this
Section 5.12) with the following written on the outside of the delivery
envelope: “FAILURE TO RESPOND TO THIS NOTICE WITHIN THREE BUSINESS DAYS SHALL
RESULT IN THE DEEMED APPROVAL OF A SIGNAGE ISSUE AFFECTING ALTUS PHARMACEUTICALS
INC.’S TENANCY AT 610 LINCOLN STREET IN WALTHAM, MASSACHUSETTS.” If Landlord
does not respond to such second notice within three (3) Business Days after
delivery to Landlord, then the consent required from Landlord with respect to
such signage issue (but not any future signage issue) shall be deemed given.

ARTICLE VI

CASUALTY AND TAKING

6.1 DAMAGE BY FIRE OR CASUALTY

If the Premises or any part thereof shall be damaged by fire or other insured
casualty, then, subject to the last paragraph of this Section 6.1, Landlord
shall proceed with diligence, subject to then applicable statutes, building
codes, zoning ordinances and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee of the Building) to repair or cause to be
repaired all damage to the Premises (except for damage to leasehold improvements
installed by Tenant without notice to and, if required by this Lease, approval
by Landlord). All such repairs made necessary by any negligent act, negligent
omission or willful misconduct of Tenant shall be made at the Tenant’s expense
to the extent that the cost of such repairs does not exceed the deductible
amount in Landlord’s insurance policy, which Landlord represents and warrants
is, as of the date hereof, $5,000 (provided that such deductible may change from
time to time in Landlord’s sole discretion). All repairs to and replacements of
property which Tenant is entitled to remove shall be made by and at the expense
of Tenant. If the Premises or any part thereof shall have been rendered unfit
for use and occupation hereunder by reason of such damage the Annual Fixed Rent
and Additional Rent for Operating Expenses and Taxes or a just and proportionate
part thereof, according to the nature and extent to which the Premises shall
have been so rendered unfit, shall be abated until the Premises (except as to
the property which is to be repaired by or at the expense of Tenant) shall have
been restored as nearly as practicable to the condition in which they were
immediately prior to such fire or other casualty. Landlord shall not be liable
for delays in the making of any such repairs which are due to Force Majeure, nor
shall Landlord be liable for any inconvenience or annoyance to Tenant or injury
to the business of Tenant resulting from delays in repairing such damage.

Within thirty (30) days after any casualty, Landlord shall provide Tenant with
Landlord’s architect’s good faith estimate of the time to complete such repairs
and if such estimate (which shall be non-binding) shall be more than twelve
(12) months from the date of the casualty, then Tenant may terminate this Lease
and the 333 Lease by notice given to Landlord and landlord under the 333 Lease
within thirty (30) days after Tenant’s receipt of Landlord’s architect’s
estimate. If Landlord fails to provide Tenant with Landlord’s architect’s good
faith estimate of the time to complete such repairs within thirty (30) days
after any casualty, Tenant may provide Landlord with a written notice requesting
such good faith estimate. If Landlord fails to provide such good faith estimate
within thirty (30) days following Tenant’s written request described in the
previous sentence, Tenant shall have the right to terminate this Lease and the
333 Lease upon written notice given to Landlord and landlord under the 333
Lease.

If Landlord fails to commence repairs as soon as is reasonably practicable after
such damage, and such failure is not due to Force Majeure, and in any event if
Landlord does not commence repairs within one hundred ninety (90) days of the
casualty, Tenant may elect to terminate this Lease and the 333 Lease by notice
to Landlord and the landlord under the 333 Lease. If Landlord, having commenced
such repair, has not completed the repair of such damage by date given in any
Landlord’s architect’s repair period estimate under the prior paragraph (the
“Outside Restoration Date”), Tenant may elect to terminate this Lease and the
333 Lease by notice to Landlord and the landlord under the 333 Lease within
twenty (20) days of the Outside Restoration Date, the termination to be
effective not less than thirty (30) days after the date on which such
termination notice is received by Landlord. The Outside Restoration Date shall
be extended for up to sixty (60) days on account of delays caused by Force
Majeure. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting from delays in repairing
the damage, however if the delays continue more than sixty (60) days beyond the
initial Outside Restoration Date, Tenant may elect to terminate this Lease in
the manner provided above.

If (i) the Premises are so damaged by fire or other casualty (whether or not
insured) at any time during the last eighteen (18) months of the Term and the
cost to repair such damage is reasonably estimated to exceed one-third of the
total Annual Fixed Rent payable hereunder for the period from the estimated
completion date of repair until the end of the Term, (ii) the Building (or any
portion thereof) is so damaged by fire or other casualty (whether or not
insured) at any time during the last thirty-six (36) months of the Term (which
shall include any extension options that Tenant has exercised or that Tenant
exercises following such damage or casualty, it being agreed that if there are
any remaining extension options under this Lease, Tenant may exercise the same
within sixty (60) days of any such casualty in which case there shall be more
than thirty-six (36) months remaining in the Term and Landlord may not exercise
such termination rights set forth in this subsection (ii)) that substantial
alteration or reconstruction or demolition of the Building (or a portion
thereof) shall in Landlord’s judgment be required, or (iii) at any time damage
to the Building occurs by fire or other insured casualty and any mortgagee shall
refuse to permit insurance proceeds to be utilized for the repair or replacement
of such property and Landlord determines not to repair such damage, then and in
any of such events, this Lease and the Term hereof may be terminated at the
election of Landlord by a notice from Landlord to Tenant within sixty (60) days,
or such longer period as is required to complete arrangements with any mortgagee
regarding such situation, following such fire or other casualty; the effective
termination date pursuant to such notice shall be not less than thirty (30) days
after the day on which such termination notice is delivered to Tenant. In the
event of any termination, the Term shall expire as though such effective
termination date were the date originally stipulated in Section 1.1 for the end
of the Term and the Annual Fixed Rent and Additional Rent for Operating Expenses
and Taxes shall be apportioned as of such date. In the event that the 333 Lease
is terminated on account of a casualty event, then this Lease shall be so
terminated as of the effective date of the termination of the 333 Lease.

6.2 CONDEMNATION — EMINENT DOMAIN

In case during the Term all or any substantial part of the Premises or the
Building are taken by eminent domain or Landlord receives compensable damage by
reason of anything lawfully done in pursuance of public or other authority, this
Lease shall terminate at Landlord’s election, which may be made (notwithstanding
that Landlord’s entire interest may have been divested) by notice given to
Tenant within ninety (90) days after the election to terminate arises,
specifying the effective date of termination. The effective date of termination
specified by Landlord shall not be less than thirty (30) days after the date of
notice of such termination. Unless terminated pursuant to the foregoing
provisions, this Lease shall remain in full force and effect following any such
taking, subject, however, to the following provisions. If in any such case the
Premises are rendered unfit for use and occupation and this Lease is not
terminated, Landlord shall use reasonable diligence (following the expiration of
the period in which Landlord may terminate this Lease pursuant to the foregoing
provisions of this Section 6.2) to put the Premises, or what may remain thereof
(excluding any items installed or paid for by Tenant which Tenant may be
required to remove pursuant to Section 5.10), into proper condition for use and
occupation and a just proportion of the Annual Fixed Rent and Additional Rent
for Operating Expenses according to the nature and extent of the injury shall be
abated until the Premises or such remainder shall have been put by Landlord in
such condition; and in case of a taking which permanently reduces the area of
the Premises, a just proportion of the Annual Fixed Rent and Additional Rent for
Operating Expenses and Taxes shall be abated for the remainder of the Term.

If the taking of a part of the Premises and/or parking substantially and
adversely interferes with Tenant’s ability to continue its business operations
then Tenant may terminate this Lease on written notice to Landlord given not
more than thirty (30) days after such taking and effective on the earlier of:
(i) the date when title vests; (ii) the date Tenant is dispossessed by the
condemning authority; or (iii) sixty (60) days following notice to Tenant of the
date when vesting or dispossession is to occur.

6.3 EMINENT DOMAIN AWARD

Except for Tenant’s relocation expenses and Tenant’s property including
equipment and leasehold improvements that Tenant is entitled to remove upon the
expiration of the Term (specifically so designated by the court or authority
having jurisdiction over the matter) Landlord reserves to itself any and all
rights to receive awards made for damages to the Premises, the Building or the
leasehold hereby created, or any one or more of them, accruing by reason of
exercise of eminent domain or by reason of anything lawfully done in pursuance
of public or other authority. Tenant hereby releases and assigns to Landlord all
Tenant’s rights to such awards, and covenants to deliver such further
assignments and assurances thereof as Landlord may from time to time request. In
the event that the 333 Lease is terminated on account of an eminent domain
event, then this Lease shall be so terminated as of the effective date of the
termination of the 333 Lease.

ARTICLE VII

DEFAULT

7.1 TERMINATION FOR DEFAULT OR INSOLVENCY

This Lease is upon the condition that:

(a) if Tenant shall fail to perform or observe any of Tenant’s covenants, and if
such failure shall continue, (a) in the case of Rent or any sum due Landlord
hereunder, for more than five (5) Business Days after Landlord’s notice is
given, or (b) in any other case, after notice, for more than thirty (30) days
(provided that if correction of any such matter reasonably requires longer than
thirty (30) days and Tenant so notifies Landlord within twenty (20) days after
Landlord’s notice is given together with an estimate of time required for such
cure, Tenant shall be allowed such longer period, but only if cure is begun and
diligently pursued within such thirty (30) day period and such delay does not
cause increased risk of damage to person or property), or

(b) if more than two (2) notices under clause (a) hereof are properly given in
any twelve month period (failure to pay Rent or any other sum for more than five
(5) days after the particular due date shall have the same effect under this
clause (b) as such a notice), or

(c) if the leasehold hereby created shall be taken on execution, or by other
process of law, or if any assignment shall be made of Tenant’s property or the
property of any guarantor of Tenant’s obligations hereunder (“Guarantor”) for
the benefit of creditors, or

(d) if a receiver, guardian, conservator, trustee in bankruptcy or similar
officer shall be appointed by a court of competent jurisdiction to take charge
of all or any part of Tenant’s or the Guarantor’s property and such appointment
is not discharged within sixty (60) days thereafter or if a petition including,
without limitation, a petition for reorganization or arrangement is filed by
Tenant or the Guarantor under any bankruptcy law or is filed against Tenant or
the Guarantor and, in the case of a filing against Tenant only, the same shall
not be dismissed within sixty (60) days from the date upon which it is filed, or

(e) if there is a default by Tenant beyond applicable notice and cure periods
under the 333 Lease,

then, and in any of said cases (a) — (e), Landlord may, immediately or at any
time thereafter, elect to terminate this Lease by notice of termination, by
entry, or by any other means available under law and may recover possession of
the Premises as provided herein.

Upon termination by notice, by entry, or by any other means available under law,
Landlord shall be entitled immediately, in the case of termination by notice or
entry, and otherwise in accordance with the provisions of law to recover
possession of the Premises from Tenant and those claiming through or under the
Tenant. Such termination of this Lease and repossession of the Premises shall be
without prejudice to any remedies which Landlord might otherwise have for
arrears of Rent or for a prior breach, violation or default of the provisions of
this Lease.

Tenant waives any statutory notice to quit and equitable rights in the nature of
further cure or redemption, and Tenant agrees that upon Landlord’s termination
of this Lease Landlord shall be entitled to re-entry and possession in
accordance with the terms hereof. Tenant further agrees that it shall not
interpose any counterclaim in any summary proceeding or in any action based in
whole or in part on non-payment of Rent unless the counterclaim is a compulsory
counterclaim that must be alleged in the same proceeding.

7.2 REIMBURSEMENT OF LANDLORD’S EXPENSES

In the case of termination of this Lease pursuant to Section 7.1, Tenant shall
reimburse Landlord for all reasonable expenses arising out of such termination,
including without limitation, all reasonable costs incurred in collecting
amounts due from Tenant under this Lease (including attorneys’ fees, costs of
litigation and the like); all expenses incurred by Landlord in attempting to
relet the Premises or parts thereof (including advertisements, brokerage
commissions, Tenant’s allowances, costs of preparing space, maintaining or
preserving the Premises after Tenant default, and the like); all of Landlord’s
then unamortized costs of special inducements provided to Tenant (including
without limitation Rent holidays, Rent waivers, above building standard
leasehold improvements and the like) and all Landlord’s other reasonable
expenditures necessitated by the termination. The reimbursement from Tenant
shall be due and payable immediately from time to time upon notice from Landlord
that an expense has been incurred, without regard to whether the expense was
incurred before or after the termination. The provisions of this Section 7.2
shall survive the expiration or earlier termination of this Lease.

7.3 DAMAGES

In the event of the termination of this Lease by Landlord pursuant to
Section 7.1, Landlord may elect by written notice to Tenant at any time
following such termination that Tenant shall be responsible for loss of Rent by
a lump sum payment representing the then present value of the amount of Rent
which would have been paid in accordance with this Lease for the remainder of
the Term minus the then present value of the aggregate fair market rent and
Additional Rent payable for the Premises for the remainder of the Term following
such election (if less than the Rent payable hereunder), estimated as of the
date of Landlord’s election, and taking into account reasonable projections of
vacancy and time required to re-lease the Premises. (For the purposes of
calculating the Rent which would have been paid hereunder for the lump sum
payment calculation described herein (x) the last full year’s Additional Rent
under Section 2.6 is to be deemed constant for each year thereafter and (y) the
Federal Reserve discount rate (or equivalent) shall be used in calculating
present values). Should the parties be unable to agree on a fair market rent,
the matter shall be submitted, upon the demand of either party, to the Boston,
Massachusetts office of the American Arbitration Association, with a request for
arbitration in accordance with the rules of the Association by a single
arbitrator who shall be an MAI appraiser with at least ten years experience as
an appraiser of major office buildings in the Greater Boston area. The parties
agree that a decision of the arbitrator shall be conclusive and binding upon
them. Until such time, if any, when Landlord makes the election provided for in
this Section 7.3, Tenant shall pay Landlord for the loss of Rent by a payment at
the end of each month which would have been included in the Term, representing
the difference between the Rent which would have been paid in accordance with
this Lease (Annual Fixed Rent under Section 2.5, and Additional Rent which would
have been payable under Section 2.6 to be ascertained monthly) and the Rent
actually derived from the Premises by Landlord for such month (the amount of
Rent deemed derived shall be the actual amount less any portion thereof
attributable to Landlord’s reletting expenses described in Section 7.2 which
have not been reimbursed by Tenant thereunder).

All rights and remedies of Landlord under this Section 7.3 and elsewhere in this
Lease shall be distinct, separate and cumulative, and none shall exclude any
other right or remedy of Landlord set forth in this Lease or allowed by law or
in equity. Tenant’s obligations under this Section 7.3 shall survive the
expiration or earlier termination of the Term.

7.4 MITIGATION

In the event the Lease is terminated pursuant to Section 7.1 and Tenant vacates
the Premises, Landlord shall, subject to the provisions of this Section 7.4, use
reasonable efforts to relet the Premises and collect the sums due to Landlord as
a result of such reletting; provided, however, that any obligation imposed by
law upon Landlord to relet the Premises shall be subject to the right of
Landlord and its affiliates owning buildings in the Hobbs Brook Office Park to
lease other available space prior to reletting the Premises and to lease the
Building in a harmonious manner with an appropriate mix of uses, tenants, floor
areas and terms of tenancies, and the like.

7.5 CLAIMS IN BANKRUPTCY

Nothing herein shall limit or prejudice the right of Landlord to prove and
obtain in a proceeding for bankruptcy, insolvency, arrangement or
reorganization, by reason of the termination, an amount equal to the maximum
allowed by a statute or law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount is
greater to, equal to, or less than the amount of the loss or damage which
Landlord has suffered.

7.6 INTEREST ON UNPAID AMOUNTS

If any payment of Annual Fixed Rent, Additional Rent, or other payment due from
Tenant to Landlord is not paid when due, then without notice and in addition to
all other remedies hereunder, Tenant shall pay to Landlord interest on such
unpaid amount at the rate of eighteen percent (18%) per annum; provided,
however, in no event shall such interest exceed the maximum amount permitted to
be charged by applicable law. Notwithstanding the foregoing, Landlord shall
provide a five (5) day notice and cure period prior to the imposition of such
interest on one occasion during any given twelve (12) month period during the
Term.

7.7 LATE FEE

If any payment of Annual Fixed Rent, Additional Rent, or other payment due from
Tenant to Landlord is not paid within five (5) days after notice, then Landlord
may, at its option, in addition to all other remedies hereunder, impose a late
charge on Tenant equal to five percent (5%) of the amount in question, which
late charge will be due within ten (10) days after notice as Additional Rent.

7.8 EXPENSES AND ATTORNEYS’ FEES

If either party seeks the enforcement of this Lease, or any part thereof, or the
collection of any Rent due, or to become due hereunder, or recovery of the
possession of the Premises and files suit upon the same, and/or seeks the
judicial declaration of rights under this Lease, then the prevailing party shall
recover its reasonable attorney’s fees and expenses and court costs.

7.9 WAIVER OF TRIAL BY JURY

LANDLORD AND TENANT AGREE THAT TO EXTENT PERMITTED BY LAW, EACH SHALL AND HEREBY
DOES WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE
OR OCCUPANCY OF THE PREMISES AND/OR EMERGENCY OR STATUTORY REMEDY.

ARTICLE VIII

MISCELLANEOUS

8.1 HOLDOVER

If Tenant remains in the Premises after the termination or expiration of the
Term, such holding over shall be as a tenant at sufferance at a rent equal to
one and one-half (1 1/2) times the Annual Fixed Rent due hereunder for the last
month of the Term, and otherwise subject to all the covenants and conditions
(including obligations to pay Additional Rent under Section 2.6) of this Lease.
Notwithstanding the foregoing, if Landlord desires to regain possession of the
Premises after the termination or expiration hereof, Landlord may, at its
option, re-enter and take possession of the Premises or any part thereof at any
time thereafter or by any legal process in force in the state in which the
Premises are located.

Notwithstanding the establishment of any tenancy at sufferance following the
expiration or earlier termination of the Term, if Tenant fails to vacate the
Premises within thirty (30) days after the expiration or earlier termination of
the Term, Tenant shall save Landlord harmless, indemnify and defend Landlord
against any claim, loss, cost or expense (including reasonable attorneys’ fees
by counsel of Landlord’s choice and consequential damages) arising out of
Tenant’s failure promptly to vacate the Premises (or any portion thereof) after
said thirty (30) day period.

8.2 ESTOPPEL CERTIFICATES

At either party’s request, from time to time, the other agrees to execute and
deliver to the requesting party, within twenty (20) days after delivery of such
request, a certificate which acknowledges the dates on which the Term begins and
ends, tenancy and possession of the Premises and recites such other facts
concerning any provision of the Lease or payments made under the Lease which
Landlord or a mortgagee or lender or a purchaser or prospective purchaser of the
Building or any interest therein or any other party may from time to time
reasonably request. Tenant acknowledges that the execution and delivery of such
certificates in connection with a financing or sale in a prompt manner
constitute requirements of Landlord’s financing and/or property dispositions.
Without limitation of the foregoing, Tenant agrees to execute whatever other
instruments may be required by the first mortgagee or junior mortgagee to
acknowledge such tenancy in recordable form, within twenty (20) days after
Landlord’s request, correcting as appropriate any representations which are not
then correct.

8.3 NOTICE

Any notice, approval, consent and other like communication hereunder from
Landlord to Tenant or from Tenant to Landlord shall be effective only if given
in writing and shall be deemed duly delivered if (i) hand delivered, (ii) mailed
by prepaid certified or registered mail, return receipt requested, or
(iii) delivered by a national overnight delivery service, receipt confirmed. If
requested, Tenant shall send copies of all such notices in like manner to
Landlord’s mortgagees and any other persons having an interest in the Premises
and designated by Landlord. Any notice so addressed shall be deemed duly
delivered on the third Business Day following the day of mailing if so mailed by
registered or certified mail, return receipt requested, whether or not accepted,
or on the date of delivery if hand delivered or sent by overnight delivery
service. Communications to Tenant shall be addressed to Tenant’s Authorized
Representative at the Original Address of Tenant set forth in Section 1.1 prior
to the Term Commencement Date and thereafter at the Premises and a copy of all
notices shall be sent to the Chief Financial Officer and the General Counsel of
Tenant (both of whom will be located at 333 Wyman Street, Waltham, Massachusetts
02451). Communications to Landlord shall be addressed to the Landlord’s Address,
and a copy of all notices shall be sent to Landlord’s attorneys, Chief Legal
Officer, Hobbs Brook Management LLC, P.O. Box 54929, Waltham, Massachusetts
02454-9249 and Richard D. Rudman, Esq., DLA Piper US LLP, 33 Arch Street, 26th
Floor, Boston, Massachusetts 02110. Either party may from time to time designate
other addresses within the continental United States by notice to the other.

8.4 LANDLORD’S RIGHT TO CURE

At any time and without notice, Landlord may, but need not, cure any failure by
Tenant to perform its obligations under this Lease. Whenever Landlord chooses to
do so, Tenant shall pay all costs and expenses incurred by Landlord in curing
any such failure, including, without limitation, reasonable attorneys’ fees
together with an administrative charge equal to fifteen percent (15%) of such
costs and expenses (or such higher percentage as may then be customary with
respect to first class laboratory buildings in the metropolitan area in which
the Premises are located) and interest as provided in Section 7.6.

8.5 SUCCESSORS AND ASSIGNS

This Lease and the covenants and conditions herein contained shall inure to the
benefit of and be binding upon Landlord, its successors and assigns, and shall
be binding upon Tenant, its successors and assigns, and shall inure to the
benefit of Tenant and only such Transferees of Tenant as are permitted
hereunder. The term “Landlord” means the original Landlord named herein, its
successors and assigns. The term “Tenant” means the original Tenant named herein
and its permitted successors and assigns.

8.6 BROKERAGE

Tenant warrants that it has had no dealings with any broker or agent in
connection with this Lease, except for any broker designated in Section 1.1.
Tenant covenants to pay, hold harmless, indemnify and defend Landlord from and
against any and all claims, costs, expense or liability (including reasonable
attorneys’ fees by counsel of Landlord’s choice) for any compensation,
commissions and charges claimed by any broker or agent other than any such
broker designated in Section 1.1 with respect to this Lease or the negotiation
thereof arising from a breach of the foregoing warranty. Landlord warrants that
it has had no dealings with any broker or agent in connection with this Lease,
except for any broker designated in Section 1.1. Landlord covenants to pay, hold
harmless, indemnify and defend Tenant from and against any and all claims,
costs, expense or liability (including reasonable attorneys’ fees by counsel of
Tenant’s choice) for any compensation, commissions and charges claimed by any
broker or agent other than any such broker designated in Section 1.1 with
respect to this Lease or the negotiation thereof arising from a breach of the
foregoing warranty. Landlord shall be responsible for payment of any brokerage
commission to any broker designated in Section 1.1.

8.7 WAIVER

The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon strict performance of, any covenant or condition of this Lease, or,
with respect to such failure of Landlord, any of the Rules and Regulations
referred to in Section 5.4, whether heretofore or hereafter adopted by Landlord,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the effect
of an original violation, nor shall the failure of Landlord to enforce any of
said Rules and Regulations against any other tenant of the Building be deemed a
waiver of any such Rules or Regulations. The receipt by Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed waiver of such breach. No provision of this Lease
shall be deemed to have been waived by Landlord, or by Tenant, unless such
waiver be in writing signed by the party to be charged. No consent or waiver,
express or implied, by Landlord or Tenant to or of any breach of any agreement
or duty shall be construed as a waiver or consent to or of any other breach of
the same or any other agreement or duty.

8.8 ACCORD AND SATISFACTION

No acceptance by Landlord of a lesser sum than the Annual Fixed Rent and
Additional Rent then due shall be deemed to be other than on account of the
earliest installment of such Rent due, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy provided in this Lease. The delivery of keys to Landlord
shall not operate as a termination of this Lease or a surrender of the Premises.

8.9 REMEDIES CUMULATIVE

The specific remedies to which Landlord may resort under the terms of this Lease
are cumulative and are not intended to be exclusive of any other remedies to
which it may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants or conditions of this Lease or to a decree compelling specific
performance of any such covenants or conditions.

8.10 PARTIAL INVALIDITY

If any term of this Lease, or the application thereof to any person or
circumstance, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such term to persons or circumstances other
than those as to which it is invalid or unenforceable, shall not be affected
thereby, and each term of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

8.11 WAIVERS OF SUBROGATION

Any insurance carried by Landlord or Tenant with respect to the Premises or
property therein or occurrences thereon shall include a clause or endorsement
denying to the insurer rights of subrogation and/or recovery against the other
party for any injury or loss due to hazards which are actually insured by such
party or are required to be insured under the Lease. Landlord and Tenant,
notwithstanding any provisions of this Lease to the contrary, hereby waive any
rights of recovery against the other party for injury or loss due to hazards
which are the subject of insurance under the Lease. For the purposes of this
Section 8.11, “Landlord” shall include its mortgagees, agents, employees,
managers and/or management companies, officers, directors, attorneys, trustees,
independent contractors, and invitees.

8.12 ENTIRE AGREEMENT

This Lease contains all of the agreements between Landlord and Tenant with
respect to the Premises and supersedes all prior writings and dealings between
them with respect thereto.

8.13 NO AGREEMENT UNTIL SIGNED

The submission of this Lease or a summary of some or all of its provisions for
examination does not constitute a reservation of or option for the Premises or
an offer to lease and no legal obligations shall arise with respect to the
Premises or other matters herein until this Lease is executed and delivered by
Landlord and Tenant.

8.14 TENANT’S AUTHORIZED REPRESENTATIVE

Tenant designates the person named from time to time as Tenant’s Authorized
Representative to take all acts of Tenant hereunder. Landlord may rely on the
acts of such Authorized Representative without further inquiry or evidence of
authority. Tenant’s Authorized Representative shall be the person so designated
in Section 1.1 and such successors as may be named from time to time by the then
current Tenant’s Authorized Representative or by Tenant’s president. Landlord
designates Donald G. Oldmixon as “Landlord’s Authorized Representative” to take
all acts of Landlord hereunder. Tenant may rely on the acts of Landlord’s
Authorized Representative without further inquiry or evidence of authority.
Landlord’s Authorized Representative shall be the person named in this
Section 8.14 and such successors as may be named from time to time by the then
current Landlord’s Authorized Representative or by any manager of Landlord.

8.15 NOTICE OF LEASE

Landlord and Tenant agree not to record this Lease. If appropriate, both parties
will, at the request of either, execute, acknowledge and deliver a Notice of
Lease and a Notice of Termination of Lease Term, each in recordable form. Such
notices shall contain only the information required by law for recording (but
may also include a summary of Tenant’s rights set forth in Section 2.1.1 if
requested by Tenant).

8.16 TENANT AND LANDLORD AS BUSINESS ENTITY

Tenant warrants and represents that (a) Tenant is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Tenant has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Tenant is in
compliance with all laws and orders of public authorities applicable to Tenant;
(d) Tenant has duly executed and delivered this lease; (e) the execution,
delivery and performance by Tenant of this Lease (i) are within the powers of
Tenant, (ii) have been duly authorized by all requisite action, (iii) will not
violate any provision of law or any order of any court or agency of government,
or any agreement or other instrument to which Tenant is a party or by which it
or any of its property is bound, and (iv) will not result in the imposition of
any lien or charge on any of Tenant’s property, except by the provisions of this
Lease; (f) the Lease is a valid and binding obligation of Tenant in accordance
with its terms; and (g) Tenant’s Federal Taxpayer Identification Number is
04-3573277.

Landlord warrants and represents that (a) Landlord is duly organized, validly
existing and in good standing under the laws of the jurisdiction in which such
entity was organized; (b) Landlord has the authority to own its property and to
carry on its business as contemplated under this Lease; (c) Landlord is in
compliance with all laws and orders of public authorities applicable to
Landlord; (d) Landlord has duly executed and delivered this lease; (e) the
execution, delivery and performance by Landlord of this Lease (i) are within the
powers of Landlord, (ii) have been duly authorized by all requisite action,
(iii) will not violate any provision of law or any order of any court or agency
of government, or any agreement or other instrument to which Landlord is a party
or by which it or any of its property is bound, and (iv) will not result in the
imposition of any lien or charge on any of Landlord’s property, except by the
provisions of this Lease; (f) the Lease is a valid and binding obligation of
Landlord in accordance with its terms; and (g) Landlord’s Federal Taxpayer
Identification Number is 04-3516902.

8.17 FINANCIAL STATEMENTS

Tenant shall furnish to Landlord within one hundred twenty (120) days after each
of Tenant’s fiscal years during the Term an accurate, up-to-date, audited if
available, financial statement of Tenant and Guarantor showing Tenant’s, and
each Guarantor’s, financial condition for the preceding fiscal year. If not so
furnished, Tenant shall furnish the same to Landlord within fifteen (15) days of
Landlord’s request therefor. If no audited financial statement is prepared, such
statement will be certified by the CFO or Treasurer of Tenant or Guarantor, as
applicable. Unless public by other means, Landlord will maintain confidential
such statement, except as required by as applicable law or court order; however
Landlord may provide such statements to Landlord’s prospective and actual
lenders and purchasers, and its and their accountants, attorneys and partners,
as long as Landlord advises the recipients of the existence of Landlord’s
confidentiality obligation. So long as Tenant is a publicly-traded company that
makes public reports as required by the Securities and Exchange Commission,
those publicly available-reports shall satisfy all obligations of Tenant under
this Section 8.17.

8.18 SECURITY DEPOSIT

On the execution of this Lease, Tenant shall pay to Landlord as a Security
Deposit for the performance of the obligations of Tenant hereunder the amount
specified in Section 1.1 in the form of cash or, if the amount specified in
Section 1.1 equals or exceeds One Hundred Thousand Dollars ($100,000), an
irrevocable letter of credit in accordance with the provisions of this
Section 8.18.

Tenant shall deliver to Landlord a letter of credit containing all of the
following terms and satisfying all of the following conditions (which terms and
conditions are hereinafter referred to as the “Letter of Credit Terms and
Conditions”): (i) the letter of credit shall be irrevocable, (ii) the letter of
credit shall only require the presentation to the issuer of a duly authorized
certificate of the holder of the letter of credit stating that Landlord is
entitled to draw upon the Letter of Credit under the terms of this Section 8.18,
and stating the amount of the requested draw, (iii) the letter of credit shall
be payable to Landlord or its successors in interest as the Landlord under this
Lease and shall be freely transferable without cost to Landlord or to any such
successor or any lender holding a collateral assignment of Landlord’s interest
in the Lease, (iv) the letter of credit shall be in the amount required under
Section 1.1, (v) the letter of credit shall be for an initial term of not less
than one year and contain a provision that such term shall be automatically
renewed for successive one-year periods unless the issuer shall, at least thirty
(30) days prior to the scheduled expiration date, give Landlord notice of such
nonrenewal, (vi) the letter of credit shall be in form and substance reasonably
acceptable to Landlord, and (vii) the letter of credit shall be drawn on a
commercial bank or savings and loan association which is reasonably acceptable
to Landlord which can be drawn at such institution’s counter New York, New York
and/or Boston, Massachusetts (said initial letter of credit security deposit and
every renewal thereof and every new letter of credit in replacement or
substitution thereof, are hereinafter referred to as the “Letter of Credit
Security Deposit”).

Not less than thirty (30) days before the expiration of the initial Letter of
Credit Security Deposit and every renewal thereof, Tenant shall deliver to
Landlord a renewal of the Letter of Credit Security Deposit or a new Letter of
Credit Security Deposit, in either case, except as otherwise expressly provided
herein, containing and satisfying the Letter of Credit Security Deposit Terms
and Conditions. Notwithstanding the foregoing, the Letter of Credit Security
Deposit to be delivered by Tenant for the final period of twelve (12) or fewer
months before the expiration of the Term of this Lease shall be for a term
ending not sooner than forty-five (45) days after the expiration of the Term of
this Lease.

Landlord shall be entitled to draw upon the Letter of Credit Security Deposit
for its full amount or any portion thereof if (a) Tenant shall fail to surrender
the Premises as required under this Lease on or before the expiration of the
Term, or shall otherwise fail to perform any of its obligations under the Lease
after the expiration of any applicable notice and cure period, or shall fail to
perform any of its obligations under the Lease and transmittal of a default
notice is barred by applicable law, or (b) not less than thirty (30) days before
the scheduled expiration of the Letter of Credit Security Deposit, Tenant has
not delivered to Landlord a new Letter of Credit Security Deposit in accordance
with this Section 8.18.

Landlord may, but shall not be obligated to, draw on the Letter of Credit
Security Deposit from time to time in the event of a bankruptcy filing by or
against Tenant and/or to compensate Landlord, in such order as Landlord may
determine, for all or any part of any unpaid rent, any damages arising from any
termination of the Lease in accordance with the terms of the Lease, and/or any
damages arising from any rejection of the Lease in a bankruptcy proceeding
commenced by or against Tenant. Landlord may, but shall not be obligated to,
apply the amount so drawn to the extent necessary to pay any amount due Landlord
hereunder. Landlord’s application of the Letter of Credit Security Deposit shall
not contribute to the cure of any default unless and until Tenant reinstates the
Security Deposit the full amount required under this Lease at such time (either
in the form of cash or a new Letter of Credit Security Deposit compliant with
the provisions of this Section 8.18).

Any amount of the Letter of Credit Security Deposit drawn in excess of the
amount applied by Landlord to cure any such failure shall be held by Landlord as
a cash Security Deposit for the performance by Tenant of its obligations under
the Lease. Any cash Security Deposit may be mingled with other funds of Landlord
and no fiduciary relationship shall be created with respect to such deposit, nor
shall Landlord be liable to pay Tenant interest thereon. If Tenant shall fail to
perform any of its obligations under this Lease, Landlord may, but shall not be
obliged to, apply the cash Security Deposit to the extent necessary to pay any
amount due Landlord hereunder. Landlord’s application of such a cash Security
Deposit shall not contribute to the cure of any default unless and until Tenant
reinstates the Security Deposit to the full amount required under this Lease at
such time (either in the form of cash or a new Letter of Credit Security Deposit
compliant with the provisions of this Section 8.18).

After any such application by Landlord of the Letter of Credit Security Deposit
or cash Security Deposit, as the case may be, within twenty (20) days after
written demand from Landlord Tenant shall reinstate the Security Deposit to the
amount originally required under this Lease at such time (either in the form of
cash of a new Letter of Credit Security Deposit compliant with the provisions of
this Section 8.18). Provided that Tenant is not then in default under the Lease,
and no condition exists or event has occurred which after the expiration of any
applicable notice or cure period would constitute such a default, within
forty-five (45) days after the expiration or sooner termination of the Term the
Letter of Credit Security Deposit and any cash Security Deposit, to the extent
not applied, shall be returned to the Tenant, without interest.

Tenant shall not have the right to call upon Landlord to apply all or any part
of the Security Deposit to cure any default or to fulfill any obligation of
Tenant, but such use shall be solely in the discretion of Landlord.

Upon any conveyance by Landlord of its interest under this Lease, the Security
Deposit then held by Landlord shall be delivered by Landlord to Landlord’s
grantee or transferee. Upon any such delivery and the written acknowledgment by
such grantee or transferee of its receipt and that it shall continue to hold
such Security Deposit as required by the terms and provisions of this Lease,
Tenant hereby releases Landlord herein named (and each subsequent grantor or
transferor) of any and all liability with respect to the Security Deposit, its
application and return, and Tenant agrees to look solely to such grantee or
transferee.

Except as set forth below, effective as of the first (1st) day of the second
(2nd) Lease Year, the amount of the Security Deposit shall be reduced to
$1,628,000 by an amendment to the Letter of Credit Security Deposit or a
replacement of the Letter of Credit Security Deposit reflecting such reduced
amount. On the first (1st) day of the third (3rd) Lease Year and on the first
(1st) day of each Lease Year thereafter, the amount of the Security Deposit
shall be reduced by ten percent (10%) of the then-current amount of the Security
Deposit by further amendment to the Letter of Credit Security Deposit or a
replacement of the Letter of Credit Security Deposit in reflecting such reduced
amount. Notwithstanding any provisions in this paragraph providing such
reductions in the Security Deposit, such reductions shall not be permitted if
Tenant is in default (after expiration of all applicable cure periods) under
this Lease at the time of such reduction. Notwithstanding anything to the
contrary contained herein, any draw by Landlord of the Letter of Credit shall
only be for the amount necessary to cure the default; if Landlord draws more
than the amount necessary to cure the default, then any cash excess shall
constitute a cash security deposit and Tenant shall only be obligated to restore
the Letter of Credit to the then applicable Security Deposit less the amount of
cash held by Landlord unless Landlord delivers the cash to Tenant.

8.19 LANDLORD DEFAULT.

If Landlord shall default in its express obligations set forth in this Lease
(subject to any applicable notice and cure periods) and such default affects
Tenant’s use of the Premises for a period of thirty (30) days after written
notice thereof from Tenant (or, if such default cannot reasonably be cured
within such thirty (30) day period, such longer period as is reasonably required
under the circumstances so long as Landlord has in good faith commenced such
cure within such thirty (30) day period and thereafter prosecutes the same with
reasonable diligence to completion), then Tenant may (but shall not be
obligated) immediately or at any time thereafter, upon written notice to
Landlord, perform the obligation of Landlord under this Section 8.19, provided
that all work to perform the obligation (x) is performed solely within the
Premises, (y) does not affect any equipment or facilities serving other tenants
(if any) and (z) is performed in a good and workmanlike manner by a contractor
experienced in the applicable discipline. If Tenant, in connection therewith,
makes any expenditure or incurs any obligations for the payment of money, then
Landlord shall reimburse Tenant all sums so paid or incurred, within thirty
(30) days after written demand to Landlord therefor accompanied by reasonable
back-up documentation.

In the event that Landlord has not reimbursed such amounts to Tenant within such
thirty (30) day period, then Tenant may receive a credit against Annual Fixed
Rent due under this Lease pursuant to the express provisions of this
Section 8.19. After the expiration of such thirty (30) day period after Tenant
has demanded reimbursement for such sums, Tenant shall provide written notice
that Landlord has not reimbursed such amounts to Landlord and any mortgagee of
Landlord of whom Tenant has been given written notice (and such notice from
Tenant to such mortgagee shall include, at a minimum, the amount due to Tenant
as well as a copy of Tenant’s original reimbursement request to Landlord
[including the back-up documentation submitted therewith]). If such
reimbursement has not been paid to Tenant within thirty (30) days after Landlord
and, if applicable, such mortgagee(s) have been given such notice, then Tenant
shall receive a credit against the following payment of Annual Fixed Rent due to
Landlord equal to the amount of such unpaid reimbursement; provided that (x) in
the event Landlord disputes in good faith any amounts claimed by Tenant, Tenant
shall not be entitled to a credit with respect to such disputed amounts (but may
receive a credit with respect to any amounts not in dispute) until the dispute
is resolved by arbitration as set forth below and (y) such credit shall not
exceed twenty percent (20%) of the amount of Annual Fixed Rent due for any given
month (provided that Tenant may be provided such credit for multiple months
until Tenant has received the full amount of credit due). In the event that
Tenant is entitled to such a credit, and Tenant has not been provided such
credit due to the limitation set forth in clause (y) of the foregoing sentence,
then Landlord shall pay the amount of such credit to Tenant within thirty
(30) days after the expiration the Term or the earlier termination of this Lease
(provided that such payment to Tenant shall be reduced by any outstanding
amounts due to Landlord from Tenant at such time).

If Landlord disputes in good faith any amount claimed by Tenant under this
Section 8.19, and if such dispute has not been settled by agreement, either
party may submit the dispute to arbitration in accordance with the commercial
arbitration rules of the American Arbitration Association within thirty
(30) days after Tenant’s second written demand for reimbursement was submitted
to Landlord and, if applicable, Landlord’s mortgagee(s). The arbitration panel
shall consist of one (1) person selected by each of Landlord and Tenant, and a
third arbitrator jointly selected by the first two arbitrators. The arbitration
shall be conducted in Boston, Massachusetts. None of the arbitrators shall have
a then existing contractual or attorney-client relationship with Landlord or
Tenant. The arbitrators shall render a written decision stating the reasons
therefor. The decision of the arbitrators shall be final and binding on Landlord
and Tenant and judgment thereon may be entered in any court of competent
jurisdiction. The prevailing party in such proceeding shall be entitled to claim
and collect its reasonably incurred third-party attorneys’ fees in connection
with such arbitration from the other party, as well as any reasonable costs
incurred on account of payment to the three arbitrators.

8.20 MISCELLANEOUS PROVISIONS

This Lease may be executed in counterparts and shall constitute the agreement of
Landlord and Tenant whether or not their signatures appear in a single copy
hereof. This Lease shall be construed as a sealed instrument and shall be
governed exclusively by the provisions hereof and by the laws of The
Commonwealth of Massachusetts as the same may from time to time exist. The
titles are for convenience only and shall not be considered a part of the Lease.
Where the phrases “persons acting under Tenant” or “persons claiming under
Tenant” or similar phrases are used, the persons included shall be all
employees, agents, independent contractors and invitees of Tenant or of any
Transferee of Tenant. The enumeration of specific examples of or inclusions in a
general provision shall not be construed as a limitation of the general
provision. If Tenant is granted any extension option, expansion option or other
right or option, the exercise of such right or option (and notice thereof) must
be unconditional to be effective, time always being of the essence to the
exercise of such right or option; and if Tenant purports to condition the
exercise of any option or to vary its terms in any manner, then the option
granted shall be void and the purported exercise shall be ineffective. Unless
otherwise stated herein, any consent or approval required hereunder may be given
or withheld in the sole absolute discretion of the party whose consent or
approval is required. Nothing herein shall be construed as creating the
relationship between Landlord and Tenant of principal and agent, or of partners
or joint venturers or any relationship other than landlord and tenant. This
Lease and all consents, notices, approvals and all other documents relating
hereto may be reproduced by any party by photographic, microfilm, microfiche or
other reproduction process and the originals thereof may be destroyed; and each
party agrees that any reproductions shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not reproduction was made in the regular
course of business) and that any further reproduction of such reproduction shall
likewise be admissible in evidence. This Lease may be amended only by a writing
signed by all of the parties hereto. Any reference in this Lease to the time for
the performance of obligations or elapsed time shall mean consecutive calendar
days, months, or years as applicable. “Business Day” shall mean any day of the
week other than Saturday, Sunday, or a day on which banking institutions in
Boston, Massachusetts are obligated or authorized by law or executive action to
be closed to the transaction of normal banking business. In the event the time
for performance of any obligation hereunder expires on any day other than a
Business Day the time for performance shall be extended to the next Business
Day. Time shall be of the essence in the performance of Landlord’s and Tenant’s
obligations hereunder. Landlord waives all statutory and contractual liens or
any other so-called “landlord’s lien” which it may be entitled to assert against
any of Tenant’s property as security for the payment of Annual Fixed Rent or the
performance of any other obligation of Tenant hereunder. Without limitation of
the generality of the foregoing, Landlord acknowledges that Tenant may pledge
security interests in Tenant’s property.

8.21 CONFIDENTIAL INFORMATION

“Confidential Information” means any scientific, technical, trade or business
information (but not Tenant’s financial statements, which shall be governed by
Section 8.17) possessed or obtained by, developed for or given to Tenant which
is treated by Tenant as confidential or proprietary, whether or not labeled
“Confidential”. “Confidential Information” does not include information which
(i) was known to Landlord at the time it was disclosed, other than by previous
disclosure by Tenant; (ii) is at the time of disclosure or later becomes
publicly known under circumstances involving no breach of this Lease; or
(iii) is lawfully and in good faith made available to Landlord by a third party.

During the Term and thereafter, Landlord shall not directly or indirectly
publish, disseminate or otherwise disclose, deliver or make available to any
person any Confidential Information received by Landlord or observed by
Landlord; provided, however, that Landlord may provide such Confidential
Information to those within its organization and Landlord’s prospective and
actual lenders and purchasers, and its and their accountants, attorneys and
partners, as long as Landlord advises the recipients of the existence of
Landlord’s confidentiality obligation. During the Term and thereafter, Landlord
shall use Tenant’s Confidential Information solely for the purposes contemplated
in the Lease. If required, Landlord may disclose Confidential Information to a
governmental authority or by order of a court of competent jurisdiction,
provided that such disclosure is subject to all applicable governmental or
judicial protection available for like material and reasonable advance notice is
given to Tenant.

     
8.22
  This provision shall survive the termination or expiration of this Lease.
TENANT’S EQUIPMENT FINANCING
 
   

Tenant may request that Landlord execute a landlord lien waiver in favor of
Tenant’s equipment lender, provided, however, that Landlord shall have no
obligation to execute any landlord lien waiver that is not commercially
reasonable in Landlord’s reasonable discretion.

ARTICLE IX

LANDLORD’S LIABILITY AND ASSIGNMENT FOR FINANCING

9.1 LANDLORD’S LIABILITY

Tenant agrees to look only to Landlord’s interest in the Land and Building for
satisfaction of any claim against Landlord hereunder or under any other
instrument related to the Lease (including any separate agreements among the
parties and any notices or certificates delivered by Landlord) and not to any
other property or assets of Landlord. If Landlord from time to time transfers
its interest in the Land and Building (or part thereof which includes the
Premises), then from and after each such transfer Tenant shall look solely to
the interests in the Land and Building of each of Landlord’s transferees for the
performance of all of the obligations of Landlord hereunder (or under any
related instrument, so long as such transferee has assumed the obligations of
Landlord hereunder). The obligations of Landlord shall not be binding on any
partners, mortgagees, members, managers, directors, officers, trustees, or
beneficiaries of Landlord or of any successor, individually, but only upon
Landlord’s or such successor’s interest described above. The obligations of
Tenant shall not be binding on any partners, shareholders, members, managers,
directors, officers, trustees, or beneficiaries of Tenant, individually, but
only upon Tenant or any successor or assign of Tenant.

Except for the negligence or willful misconduct of Landlord or any of the
Indemnitees (as such term is defined in Section 5.5.1), Landlord shall not be
liable to Tenant and Tenant hereby waives all claims against Landlord for any
injury or damage to any person or property whatsoever. Except as provided in
this Lease, in no event shall Landlord or Tenant ever be liable for any indirect
or consequential damages. It is expressly agreed by Landlord and Tenant that
business interruption costs and expenses are indirect and consequential damages
under the terms of this Lease and no other property assets of Landlord shall be
subject to levy, execution or other enforcement procedures for satisfaction of
any judgment or decree in favor of Tenant.

9.2 ASSIGNMENT OF RENTS

If, at any time and from time to time, Landlord assigns this Lease or the Rents
payable hereunder to the holder of any mortgage on the Building, or to any other
party for the purpose of securing financing (the holder of any such mortgage and
any other such financing party are referred to herein as the “Financing Party”),
whether such assignment is conditional in nature or otherwise, the following
provisions shall apply:

(a) Such assignment to the Financing Party shall not be deemed an assumption by
the Financing Party of any obligations of Landlord hereunder unless such
Financing Party shall, by written notice to Tenant, specifically otherwise
elect;

(b) Except as provided in (a) above and (c) and (d) below, the Financing Party
shall be treated as having assumed Landlord’s obligations hereunder (subject to
Section 9.1) only upon foreclosure of its mortgage (or voluntary conveyance by
deed in lieu thereof) and the taking of possession of the Premises from and
after foreclosure and, with respect to obligations regarding return of the
Security Deposit, only upon receipt of the funds constituting such Security
Deposit:

(c) Subject to Section 9.1, the Financing Party shall be responsible for only
such breaches under the Lease by Landlord which occur during the period of
ownership by the Financing Party after such foreclosure (or voluntary conveyance
by deed in lieu thereof) and taking of possession, as aforesaid; and

(d) In the event Tenant alleges that Landlord is in default under any of
Landlord’s obligations under this Lease, Tenant agrees to give any Financing
Party, by registered mail, a copy of any notice of default which is served upon
the Landlord, provided that prior to such notice, Tenant has been reasonably
notified, in writing, (whether by way of written notice of an assignment of
lease, execution of a subordination, non-disturbance and attornment agreement,
or otherwise) of the address of such Financing Party. Tenant further agrees that
if Landlord shall have failed to cure such default within the time provided
under this Lease, such Financing Party shall have forty-five (45) days after the
last date on which Landlord could have cured such default within which such
Financing Party will be permitted to cure such default.

In all events, any liability of a Financing Party shall be limited to the
interest of such Financing Party in the Land and Building, and in no event shall
a Financing Party ever be liable for any indirect or consequential damages.

Tenant hereby agrees to enter into such commercially reasonable agreements or
instruments as may be requested from time to time in confirmation of the
foregoing.

ARTICLE X

SUBORDINATION AND NON-DISTURBANCE

This Lease shall be subject and subordinate to any first mortgage and to any
junior mortgage that has been approved by the first mortgagee that may now or
hereafter be placed upon the Building and/or the Land and to any and all
advances to be made under such mortgages and to the interest thereon, and all
renewals, extensions and consolidations thereof; provided that this Lease shall
only be subject and subordinate to any such mortgage if the mortgagee executes a
subordination and non-disturbance agreement (in mortgagee’s standard form)
whereby such mortgagee agrees that, in consideration of Tenant’s subordination
of the Lease to any such mortgage, the mortgagee shall not disturb the Tenant’s
leasehold interest in the Premises so long as Tenant is not in default under
this Lease (subject to any applicable notice and cure period). Any mortgagee may
elect to give this Lease priority to its mortgage, except that the Lease shall
not have priority to (i) the prior right, claim and lien of such mortgagees in,
to and upon any insurance proceeds and the disposition thereof under the
mortgage; (ii) the prior right, claim and lien of such mortgagees in, to and
upon any award or compensation heretofore or hereafter to be made for any taking
by eminent domain of any part of the Premises, and to the right of disposition
thereof under the mortgage; and (iii) any lien, right, power or interest, if
any, which may have arisen or intervened in the period between the recording of
the mortgages and the execution of this Lease, or any lien or judgment which may
arise any time under the terms of this Lease. In the event of such election and
upon notification by such mortgagee, this Lease shall be deemed prior in lien to
the said mortgage. This Article X shall be self-operative, but in confirmation
thereof, Tenant shall execute and deliver whatever commercially reasonable
instruments may be required by the first mortgagee or junior mortgagee to
acknowledge such subordination or priority in a recordable form. Landlord hereby
represents that as of the date of this Lease there is no mortgage encumbering
the Building or the Land.

ARTICLE XI

ROOF SPACE

11.1 ANTENNA

(a) From the Term Commencement Date until the expiration or earlier termination
of this Lease, Tenant shall have an irrevocable license to use any portion of
the roof not used in connection with the operation of the Building and enjoy
24-hour access thereto (the “Rooftop License”) at a technologically sufficient
location to be proposed by Tenant and approved by Landlord (the “Rooftop
Installation Area”). The Rooftop Installation Area is to be used by Tenant
solely for the installation, operation, maintenance, repair and replacement
during the Term of this Lease of an antenna and related equipment, to be located
in a vertical chase reasonably designated by Landlord (collectively, the
“Antenna”). Without limiting the generality of the foregoing, Tenant shall not
install the Antenna without Landlord’s prior written consent thereto, which
consent shall not be unreasonably withheld, conditioned or delayed. Tenant’s
installation and operation of the Antenna and its obligations with respect
thereto shall be all in accordance with the terms, provisions, conditions and
agreements contained in this Lease. Any equipment currently located on the
rooftop of the Building (other than any functional Building systems) shall be
removed prior to the Term Commencement Date, and so long as Tenant leases one
hundred percent (100%) of the Rentable Floor Area of Building Landlord shall not
permit another party to use the rooftop for communications purposes nor shall
Landlord use the rooftop for communications purposes.

(b) Tenant shall install the Antenna in the Rooftop Installation Area at its
sole cost and expense, at such times and in such manner as Landlord may
reasonably designate and in accordance with all of the applicable provisions of
this Lease. Landlord shall not be obligated to perform any work or incur any
expense to prepare the Rooftop Installation Area for Tenant’s use thereof.

(c) Prior to commencing installation of the Antenna, Tenant shall provide
Landlord with (i) copies of all required permits, licenses and authorizations
which Tenant will obtain at its own expense and which Tenant will maintain at
all times during the operation of the Antenna (and Landlord shall reasonably
cooperate with Tenant in Tenant’s efforts to procure the same, at no cost or
expense to Landlord); and (ii) a certificate of insurance evidencing insurance
coverage as required by this Lease and any other insurance reasonably required
by Landlord for the installation and operation of the Antenna. Tenant agrees to
reimburse Landlord for reasonable third-party expenses incurred in connection
with the review and approval of Tenant’s plans showing the proposed installation
of the Antenna.

(d) Tenant shall pay to Landlord as Additional Rent (the “Antenna Rent”), all
applicable taxes or governmental charges, fees, or impositions imposed upon
Landlord and arising out of Tenant’s use of the Rooftop Installation Area, and
the amount, if any, by which Landlord’s insurance premiums increase as a result
of the installation of the Antenna.

(e) Within fifteen (15) days following the expiration or earlier termination of
the Lease or the permanent termination of the operation of the Antenna by
Tenant, Tenant shall, at its sole cost and expense, (i) remove the Antenna from
the Rooftop Installation Area and the Building in accordance with the terms
hereof, (ii) leave the Rooftop Installation Area in good order and repair,
reasonable wear and tear and damage by casualty excepted and (iii) pay all
amounts due and owing with respect to the Rooftop License up to the date of the
termination thereof. If Tenant does not remove the Antenna when so required, the
Antenna shall become Landlord’s property and, at Landlord’s election, Landlord
may remove and dispose of the Antenna and charge Tenant for all costs and
expenses incurred as Additional Rent. Notwithstanding that Tenant’s use of the
Rooftop Installation Area shall be subject at all times to and shall be in
accordance with the terms, covenants, conditions and agreements contained in
this Lease, the Rooftop Installation Area shall not be deemed part of the
Premises. All Tenant obligations under this Section 11.1(e) shall survive the
Term of this Lease.

(f) A consent required from Landlord under this Section 11.1 with respect to a
particular Rooftop License matter may be deemed given in accordance with the
following procedure. Tenant shall provide an initial written notice to Landlord
(which shall include all materials required under this Section 11.1) with the
following written on the outside of the delivery envelope: “FAILURE TO RESPOND
TO THIS NOTICE WITHIN TWENTY DAYS SHALL RESULT IN THE DEEMED APPROVAL OF ROOFTOP
LICENSE MATTER AFFECTING ALTUS PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN
STREET IN WALTHAM, MASSACHUSETTS.” If Landlord does not respond to such request
within twenty (20) days after delivery to Landlord, Tenant shall provide another
written notice to Landlord (which shall also include all materials required
under this Section 11.1) with the following written on the outside of the
delivery envelope: “FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE BUSINESS DAYS
SHALL RESULT IN THE DEEMED APPROVAL OF A ROOFTOP LICENSE MATTER AFFECTING ALTUS
PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN STREET IN WALTHAM, MASSACHUSETTS.”
If Landlord does not respond to such second notice within five (5) Business Days
after delivery to Landlord, then the consent required from Landlord with respect
to such Rooftop License matter (but no other matter) shall be deemed given.

(g) Subject to the terms and conditions of this Section 11.1, Tenant shall have
the right to place and install any equipment on the roof of the Building to
support their lab operations.

11.2 GREENHOUSE

Subject to all of the terms and provisions of this Lease related to alterations
and construction (including Landlord’s right to consent to the plans and
specifications, such consent not to be unreasonably withheld, conditioned or
delayed) and subject to all applicable laws and ordinances, zoning or otherwise,
Tenant shall have the right to construct a greenhouse on the roof of the
Building.

2

Executed to take effect as a sealed instrument.

     
LANDLORD:
 

610 LINCOLN LLC
 

By:
  /s/ Donald G. Oldmixon     
 
    Donald G. Oldmixon, Manager

TENANT:
 

ALTUS PHARMACEUTICALS INC.
 

By:
  /s/ Jonathan I. Lieber     
 
   
Name: Jonathan I. Lieber
 
Title: Vice President, Chief Financial Officer and Treasurer


3

Exhibit A

Plan of Premises

(See attached.)

[Floor Plans Omitted – Not Material to Investors]

4

Exhibit A-1

Plan of BG Expansion Premises

[Floor Plans Omitted – Not Material to Investors]

5

Exhibit A-2

Parking Plan

(See attached.)

6

[Parking Plan Omitted – Not Material to Investors]Exhibit B

Tenant’s Initial Construction

1. Plans and Specifications.



  (a)   Preparation of Plans. Tenant shall prepare at Tenant’s cost, subject to
the Improvement Allowance, as hereinafter defined, plans (“Tenant’s Plans”) for
the construction and layout of the Premises. Tenant shall employ the engineers
reasonably acceptable to Landlord for all mechanical, electrical and plumbing
engineering design work. Tenant shall consult with Landlord from time to time as
Tenant’s Plans are being prepared and Tenant’s Plans shall be subject to
Landlord’s prior written approval prior to the commencement of construction.
Landlord shall not unreasonably withhold, condition, or delay Landlord’s
approval of the Tenant Plans, and if, for any reason, Landlord does not approve
Tenant’s Plans, it shall state specifically the reasons therefor. Landlord need
not approve, any items or aspects of Tenant’s Initial Construction (as defined
in Section 3.3 of the Lease) which in Landlord’s reasonable judgment (i) would
delay other work in the Building, (ii) would increase the cost of operating the
Building or performing any other work in the Building, (iii) are incompatible
with the design, quality, equipment or systems of the Building, (iv) would
require unusual expense to readapt the Premises to general purpose office and
chemical and biological laboratory use or (v) otherwise do not comply with the
provisions of this Lease (including, without limitation, Section 5.9). So long
as the submittal of Tenant’s Plans to Landlord includes a written statement that
the failure to provide comments thereto within five (5) Business Days after
Landlord’s receipt thereof, then Landlord’s failure to provide comments to
Tenant’s Plans or reject Tenant’s Plans prior to the expiration of such five
(5) Business Day period shall be deemed Landlord’s approval thereof.



  (b)   Change Orders. Tenant’s Plans shall not be changed or modified by Tenant
after approval by Landlord without the further approval in writing (“Change
Order”) by Landlord. Any Change Orders that are consistent with Tenant’s Plans
will not require Landlord’s approval, but Tenant shall provide written notice
thereof (and a copy of such Change Order) to Landlord. Any other Change Orders
shall be approved or rejected by Landlord within three (3) Business Days after
Landlord’s receipt thereof. So long as the submittal of any Change Order to
Landlord includes a written statement that the failure to provide comments
thereto within three (3) Business Days after Landlord’s receipt thereof, then
Landlord’s failure to provide comments to any Change Order or reject any Change
Order prior to the expiration of such three (3) Business Day period shall be
deemed Landlord’s approval thereof. Change Orders may be submitted to Landlord
at weekly construction meetings regarding Tenant’s Initial Construction.

2. Tenant’s Initial Construction.

(a) General. Landlord and Tenant and their authorized representatives shall be
kept fully apprised and informed of the construction process, and shall have the
right to inspect Tenant’s Initial Construction and Landlord’s Work, as
applicable, from time to time and to attend construction job-site meetings.

(b) Tenant’s Architect/Engineers. Tenant has retained, and Landlord has
approved, Industrial Facilities Design Inc. as “Tenant’s Architect” for Tenant’s
Initial Construction. If an architect other than Landlord’s architect is
selected by Tenant, Tenant shall provide a letter from such architect to
Landlord stating that the architect has carefully reviewed the requirements of
this Exhibit B, of any design manual or handbook provided to Tenant by Landlord
with respect to the Tenant’s Initial Construction (including, but not limited
to, Landlord’s Construction Manual), and of any Tenant’s Initial Construction
design schedule, and that Tenant’s Architect will comply with all such
requirements including without limitation the submission deadlines stated in any
Tenant’s Initial Construction design schedule.

Tenant shall be solely responsible for the liabilities and expenses of all
architectural and engineering services relating to Tenant’s Initial Construction
(subject to reimbursement from the Improvement Allowance) and for the adequacy
and completeness of Tenant’s Plans submitted to Landlord.

(c) Performance of Tenant’s Initial Construction. Tenant’s Initial Construction
shall be performed in accordance with Tenant’s Plans and any Change Orders
approved by Landlord.

By its execution of the Lease, and submission of Tenant’s Plans and any Change
Orders, Tenant will be deemed to have approved of, and shall be legally
responsible for, such Tenant’s Plans and Change Orders. Landlord shall not be
responsible for any aspects of the design or construction of Tenant’s Initial
Construction, the correction of any defects therein, or any delays in the
completion thereof. Tenant shall be responsible for building standard costs of
Building services or facilities (such as electricity, HVAC, and cleaning)
required to implement Tenant’s Initial Construction and other variable costs to
the extent required to be paid by Tenant under the Lease (such as for review,
inspection, and testing). All payments required to be made by Tenant hereunder,
whether to Landlord or to third parties, shall be deemed Additional Rent for
purposes of Article VII of this Lease.

Tenant’s Initial Construction shall be made in accordance with the requirements
of this Exhibit B. Tenant’s Initial Construction must comply with the Building
Code in effect for the municipality in which the Building is located and the
requirements, rules and regulations of any governmental agencies having
jurisdiction. Tenant must deliver to Landlord copies of all required permits and
approvals prior to the commencement of Tenant’s Initial Construction.

(d) Tenant Contractor. Any independent contractor of Tenant (or any employee or
agent of Tenant) performing Tenant’s Initial Construction shall be a “Tenant
Contractor” and shall be subject to all of the terms, conditions and
requirements contained in the Lease. The identity and qualifications of each
Tenant Contractor shall be subject to Landlord’s prior written approval, which
shall not be unreasonably withheld, conditioned, or delayed.

Without limitation, Tenant shall require each Tenant Contractor to adjust and
coordinate Tenant’s Initial Construction to meet the schedule or requirements of
other work being performed by or for Landlord throughout the Building. Tenant
shall insure that each Tenant Contractor shall take all reasonable steps to
assure that any work is carried out without disruption from labor disputes
arising from whatever cause, including, without limitation, disputes concerning
union jurisdiction and the affiliation of workers employed by said Tenant
Contractor or its subcontractors. Tenant shall be responsible for, and shall
reimburse Landlord for, all costs and expenses, including, without limitation,
attorney’s fees incurred by Landlord in connection with any breach by the
contractor of such obligations.

At all times while performing Tenant’s Initial Construction, Tenant and each
Tenant Contractor shall not discriminate against any individual because of race,
color, sex, religion or national origin and will, as may be required by the
municipality in which the Building is located or any other public authority
having jurisdiction, comply with all applicable laws, regulations and equal
opportunity policies generally adhered to by comparable office buildings in the
same geographic area as the Building.

In all events, Tenant shall indemnify the Indemnitees in the manner provided in
Section 5.5.1 of this Lease against any claim, loss or cost arising out of any
interference with, or damage to, any work in the Building being done by
Landlord, or any delay thereto, or any increase in the cost thereof on account
in whole or in part of any act, omission, neglect or default by Tenant or any
Tenant Contractor in the performance of Tenant’s Initial Construction.

(e) Insurance. Tenant shall, and Tenant shall cause all Tenant Contractors to,
purchase and maintain the insurance in the coverages and limits set forth in the
Landlord’s Construction Manual, and prior to the commencement of Tenant’s
Initial Construction, Tenant shall provide Landlord with the following:



  (i)   A list of each Tenant Contractor and/or subcontractors for Landlord’s
approval, such approval to be exercised reasonably and without undue delay.



  (ii)   Tenant’s and all Tenant Contractors’ and subcontractors’ insurance
certificates in accordance with the Landlord’s Construction Manual.

(f) General.

All demolition, removals, or other categories of work that may inconvenience
other tenants or disturb Building operations must be scheduled and performed
before or after normal Building hours, and Tenant shall provide the Building
manager with at least twenty-four (24) hours’ notice prior to proceeding with
such work. Tenant must schedule and coordinate all aspects of work with the
Building manager and Building engineer.

At least twenty-four (24) hours’ prior notice must generally be given to the
Building management office prior to the shutdown of fire, sprinkler and other
alarm systems. In the event that such work unintentionally alerts the Fire or
Police Department for the municipality in which the Building is located through
an alarm signal, then Tenant shall be liable for any fees or charges levied by
the such Fire or Police Department in connection with such alarm. Tenant shall
pay to Landlord such charges as may from time to time be in effect with respect
to any such shutdown described herein.

If shutdown of risers and mains for electrical, mechanical and plumbing work is
required, such work shall be supervised by Landlord’s representative. No work
shall be performed in Building mechanical equipment rooms without Landlord’s
approval, and all such work shall be performed under Landlord’s supervision. At
least forty-eight (48) hours’ prior notice must generally be given to the
Building management office prior to the shutdown of fire, sprinkler and other
alarm systems. In the event that such work unintentionally alerts the Fire or
Police Department for the municipality in which the Building is located through
an alarm signal, then Tenant shall be liable for any fees or charges levied by
the such Fire or Police Department in connection with such alarm. Tenant shall
pay to Landlord such charges as may from time to time be in effect with respect
to any such shutdown described herein.

Upon completion of the Tenant’s Initial Construction, Tenant shall submit to
Landlord a permanent certificate of occupancy (if available in the city or town
in which the Premises are located) and final approval by the other governmental
agencies having jurisdiction (to the extent required, available and not delayed
on account of Landlord’s Work).

A consent required from Landlord under this Exhibit B with respect to a
particular Tenant’s Initial Construction matter may be deemed given in
accordance with the following procedure. Tenant shall provide an initial written
notice to Landlord (which shall include all materials required under this
Exhibit B) with the following written on the outside of the delivery envelope:
“FAILURE TO RESPOND TO THIS NOTICE WITHIN TEN DAYS SHALL RESULT IN THE DEEMED
APPROVAL OF A TENANT’S INITIAL CONSTRUCTION MATTER AFFECTING ALTUS
PHARMACEUTICALS INC.’S TENANCY AT 610 LINCOLN STREET IN WALTHAM, MASSACHUSETTS.”
If Landlord does not respond to such request within ten (10) days after delivery
to Landlord, Tenant shall provide another written notice to Landlord (which
shall also include all materials required under this Exhibit B) with the
following written on the outside of the delivery envelope: “FAILURE TO RESPOND
TO THIS NOTICE WITHIN FIVE BUSINESS DAYS SHALL RESULT IN THE DEEMED APPROVAL OF
A TENANT’S INITIAL CONSTRUCTION MATTER AFFECTING ALTUS PHARMACEUTICALS INC.’S
TENANCY AT 610 LINCOLN STREET IN WALTHAM, MASSACHUSETTS.” If Landlord does not
respond to such second notice within five (5) Business Days after delivery to
Landlord, then the consent required from Landlord with respect to such Tenant
Work matter (but no other matter) shall be deemed given



3.   Improvement Allowance.

Landlord shall provide Tenant with an allowance for the costs (“Allowance
Costs”) of constructing Tenant’s Initial Construction (including, without
limitation, architectural and engineering fees with respect thereto) in an
amount not to exceed the Improvement Allowance, as such term is defined in
Section 1.1 of this Lease. Allowance Costs shall also include costs of “Tenants
Initial Construction” under the 333 Lease (i.e., Tenant may apply the
Improvement Allowance under this Lease towards “Allowance Costs” under the 333
Lease). In addition, Landlord shall provide Tenant with an allowance for the
costs of completing all space planning, design drawings and specifications in an
amount not to exceed the Space Planning Allowance, as such term is defined in
Section 1.1 of this Lease. Collectively, the Improvement Allowance and the Space
Planning Allowance are referred to herein as the “Allowance.” All construction
and design costs for the Premises in excess of the Allowance shall be paid for
entirely by Tenant, and Landlord shall not provide any reimbursement therefor.

The Allowance shall be disbursed as requisitioned by Tenant but in no more than
four (4) disbursements. For each disbursement, Tenant shall submit a requisition
package to Landlord prior to the first day of the month, with an itemization of
the costs being requisitioned, a certificate by an officer of Tenant that all
such costs are Allowance Costs and have been incurred and paid for by Tenant,
and appropriate back-up documentation including, without limitation, lien
releases (in a form approved by Landlord), paid invoices and bills. The final
requisition package shall further include an executed estoppel letter under this
Lease, a certificate of Tenant’s Architect that Tenant’s Initial Construction
has been completed in accordance with the Tenant’s Plans and any Change Orders
approved by Landlord, lien releases from each Tenant Contractor and all
subcontractors, a set of “as-built” plans of Tenant’s Initial Construction
certified by Tenant’s Architect or Contractor, and an original certificate of
occupancy. Landlord agrees that any requisition may be made on the AIA short
form.

7

Exhibit C

Confirmation of Lease Commencement

Reference is made to the Lease dated October      , 2007 between 610 Lincoln
LLC, as Landlord and Altus Pharmaceuticals, as Tenant (the “Lease”). The terms
listed below are used as defined in the Lease.

          Landlord and Tenant confirm the following:

Lease Commencement Date:
    —  
Rent Commencement Date:
    —  
Term Expiration Date:
    —  

Executed as a Massachusetts instrument under seal as of      .

 
LANDLORD:
610 LINCOLN LLC
By:
Name:
Title:
TENANT:
ALTUS PHARMACEUTICALS INC.
By:
Name:
Title:     

8

COMMONWEALTH OF MASSACHUSETTS

     County, ss.

On this      day of      , 200_, before me, the undersigned notary public,
personally appeared      , proved to me through satisfactory evidence of
identification, which was      , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he) (she) signed it
voluntarily, for its stated purpose, as      of      , a      .

 
(official signature and seal of notary)
My commission expires

COMMONWEALTH OF MASSACHUSETTS

     County, ss.

On this      day of      , 200_, before me, the undersigned notary public,
personally appeared      , proved to me through satisfactory evidence of
identification, which was      , to be the person whose name is signed on the
preceding or attached document, and acknowledged to me that (he) (she) signed it
voluntarily, for its stated purpose, as      of      , a      .

 
(official signature and seal of notary)
My commission expires

9

Exhibit D

HEAT AND AIR CONDITIONING SPECIFICATION

For office areas:  70 — 74 — deg. F, 45 – 55% r/h  - Systems should be capable
of delivering 20 CFM ( cubic feet per minute ) per person of make air during
occupied periods.



10